Supplemental Filed 2-17-10   No. 2--05--0902     Filed: 11-17-09
______________________________________________________________________________

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 95--CF--1160
                                       )
PAMELA JACOBAZZI,                      ) Honorable
                                       ) Robert J. Anderson,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

          JUSTICE O'MALLEY delivered the opinion of the court:

          Defendant, Pamela Jacobazzi, appeals from the order of the circuit court of Du Page County

denying her postconviction petition following an evidentiary hearing. On appeal, defendant argues

that the trial court's determination was manifestly erroneous. We affirm but remand for a further

evidentiary hearing.

                                           BACKGROUND

          This being the third appeal in this case, the background facts are well known by the parties

and this court, and there is no need for a full recapitulation. Instead, we present a brief summary of

the background and will include where appropriate other facts relevant to the disposition of this

appeal.

          In 1999, defendant was tried for the first-degree murder (720 ILCS 5/9--1(a)(2) (West 1994))

of the victim, Matthew C. The State's evidence showed that the victim was essentially comatose
No. 2--05--0902


when his mother picked him up on August 11, 1994, from the home of defendant, who was the

victim's day care provider. The victim was hospitalized and found to have injuries including a

subdural hematoma, subarachnoid bleeding, and retinal hemorrhages.                He never regained

consciousness and died several months later. The State's theory was that the victim's injuries were

so severe that they could not have been inflicted accidentally. The State further argued that the

injuries would have been immediately disabling and that since there was no evidence that the victim

was acting abnormally before he was placed in defendant's care on the morning of August 11, 1994,

they must have been inflicted while the victim was in defendant's charge that day. The State noted

that in the medical literature subdural hematoma, subarachnoid bleeding, and retinal hemorrhages in

infants are often collectively referred to as "shaken baby syndrome" because they are typically

associated with a violent shaking of a child. The State presented the foregoing theory through 10

expert witnesses.

        The defense challenged the strength of the State's theory that the victim suffered a violent

shaking by defendant on August 11, 1994. The defense suggested that the victim's condition on

August 11 was from an injury on a prior date. Defendant testified that, on August 8, the victim was

sitting on the kitchen floor when he lost his balance and fell forward from a sitting position, striking

his head on the tile and sustaining a bruise to which defendant applied ice. Dr. Kenneth Sullivan, the

neuroradiologist who read the victim's CT scans on the night he was hospitalized, and Dr. Jan

Leestma, a neuropathologist and defendant's sole retained expert, testified that the CT scans showed

"old" blood, indicative of a hematoma that originated days before and rebled on August 11,

mimicking the indicia of shaken baby syndrome. Dr. Leestma also found old blood in the pathology

slide of the hematoma. Dr. Leestma opined that the oldest of the blood in the hematoma was 10 or



                                                  -2-
No. 2--05--0902


11 days old and that defendant's accident three days before August 11 might have aggravated the

hematoma.

       Defendant was convicted and sentenced to 32 years of imprisonment. She filed a timely

appeal raising 47 separate claims of ineffective assistance of trial counsel. See Strickland v.

Washington, 466 U.S. 668, 80 L. Ed. 2d 674, 104 S. Ct. 2052 (1984). We rejected these

contentions and affirmed the conviction.       See People v. Jacobazzi, No. 2--00--0523 (2001)

(unpublished order under Supreme Court Rule 23) (Jacobazzi I). One of defendant's arguments was

that trial counsel was ineffective for choosing Dr. Leestma as an expert, because (1) his testimony

"was not consistent with facts developed at trial";1 and (2) he was extensively impeached with his past

professional writings in which he warned against many of the angles that defense counsel themselves

were using at trial to discredit shaken baby syndrome as a viable diagnosis both in general and in the

case at hand. Our discussion of that issue spanned just these few sentences:

       "Other allegations of error simply employ hindsight to question defense counsel's

       performance, without considering the circumstances as known to defense counsel at the time.

       For example, defendant alleges that defense counsel ineffectively selected Leestma as an

       expert witness because he was impeached with his prior writings and his opinion was

       inconsistent with the facts developed at trial. Defendant fails to identify the expert witness,



       1
           Defendant did not elaborate, but presumably she was referring to the fact that Dr. Leestma

was confronted on cross-examination with the lack of evidence that the victim had any symptoms of

bleeding on the brain before August 11, 1994. Later in his testimony, however, Dr. Leestma

referenced medical studies showing that subdural hematomas need not be immediately symptomatic.



                                                  -3-
No. 2--05--0902


      if one exists, who was available to testify on her behalf and would have provided more

      favorable testimony. Nor does defendant identify anything in the record to suggest that

      defense counsel knew of such a witness and failed to call her or him. We believe that this

      argument is little more than an attempt to construe the evidentiary weakness of defendant's

      case as the ineffectiveness of defense counsel." (Emphasis added.) Jacobazzi I, slip op. at

      95-96.

We immediately followed with these comments:

               "We find that the weaknesses we have identified above are common to many of the

      remaining allegations of error in defendant's ineffective assistance argument. However, there

      is no need to inquire further into the individual allegations of error, because we may proceed

      directly to the second prong of the Strickland analysis. [Citation.] Therefore, the question

      before us is whether, in light of the evidence presented, the outcome of defendant's trial would

      have been different absent the alleged errors.

               The State presented overwhelming evidence of defendant's guilt.           *** [T]he

      State presented one medical expert after another who testified that the victim's injuries were

      the result of shaken baby syndrome and could not have resulted from dancing, tumbling, or

      other accidental causes, except an automobile accident or a fall from a height of two or more

      stories. The experts also substantially agreed that the injuries occurred on August 11, 1994,

      during the time period while the victim was in defendant's care. Other witnesses testified

      regarding the victim's condition, narrowing the possible time frame for the victim's injuries to

      a small period on the afternoon of August 11. The only medical expert who testified that the

      victim's injuries could have occurred outside this time frame, [Dr. Leestma,] was thoroughly



                                                -4-
No. 2--05--0902


       impeached with prior inconsistent statements that supported the State's theory of the case.

       *** We do not find that absent the errors defendant identifies, that [sic] a substantial

       probability exists that the jury would have evaluate [sic] the expert medical testimony or [the

       victim's mother's] credibility differently." (Emphasis added.) Jacobazzi I, slip op. at 96-97.2

       On May 17, 2002, defendant filed a petition for relief pursuant to the Post-Conviction Hearing

Act (the Act) (725 ILCS 5/122--1 et seq. (West 2002)), raising two new claims of ineffective

assistance of trial counsel. First, defendant argued that counsel was ineffective for failing to call

certain witnesses on her behalf and to cross-examine the victim's mother regarding the victim's

medical history. Second, defendant contended that counsel was ineffective for failing to review, and

have Dr. Leestma review, the records of Dr. David Nadelman concerning his treatment of the victim

in the years before the injury. Defendant argued that counsel was ineffective for failing to present

evidence at trial that the victim's injuries may have resulted from one or more of the following

preexisting medical conditions that were either expressly diagnosed in the Nadelman records or

inferable from them: sickle cell trait, external hydrocephalus (enlarged head), hemophilia, fever,

dehydration, and anemia. To support her claim that counsel could have presented a meritorious


       2
           These passages demonstrate that we did not reject defendant's ineffectiveness claim because

we believed Dr. Leestma was a competent choice in his own right. On the contrary, our remarks

suggest our agreement with defendant that Dr. Leestma's testimony was essentially eviscerated

through impeachment. Defendant's claim failed not because of any intrinsic merit of Dr. Leestma as

a witness but because defendant failed to show that counsel had an alternative to Dr. Leestma.




                                                  -5-
No. 2--05--0902


defense based on the Nadelman records, defendant attached affidavits from Dr. Claus Speth and Dr.

Uma Subramanian.3 Both challenged the conclusiveness of the State's claim that the various

pathologies found in the victim on August 11, 1994, were the result of a violent shaking that day.

        Dr. Speth averred that he is board-certified in anatomic, clinical, and forensic pathology and

is a former state medical examiner. Dr. Speth noted that the victim's subdural hematoma was

"unilateral" and that "in shaken baby syndrome, subdural hematoma in the majority of cases is just

a thin layer of blood that does not compress the brain and is more often bilateral." Dr. Speth also

noted: "[S]ubarachnoid hemorrhage is not a general finding characteristic of shaken baby, although

it is frequently present, but then in just small amounts and not necessarily in relationship with subdural

hematoma." Dr. Speth further remarked that the victim also suffered "cerebral infarction," which

is "not generally a characteristic of shaken baby."

        Dr. Speth also opined that, assuming the conditions found in the victim have some general

association with shaken baby syndrome, in this particular case those conditions are more likely

attributable to a preexisting pathology known as sickle cell trait. Dr. Speth described sickle cell trait

and distinguished it from sickle cell disease:

                  "Hemoglobin molecules found within the round red blood cells of the circulating

        blood[] take up oxygen in the lungs and release the oxygen out at the ends of the blood


        3
            In our most recent decision, People v. Jacobazzi, No. 2--02--1292 (2003) (unpublished order

under Supreme Court Rule 23) (Jacobazzi II), we provided only a summary of these affidavits. As

we explain below, however, we now realize that we wrongfully discounted the importance of these

affidavits in our decision in Jacobazzi II. To demonstrate their importance, we now quote them

extensively.

                                                   -6-
No. 2--05--0902


      stream to the cells. Hemoglobin molecules are made up of four protein molecules called

      globins that chemically lend the characteristics of hemoglobin-F in the newborn, gradually

      changing over to adult hemoglobin-A by 4 to 6 months of age. Sickle cell disease involves

      the inheritance of mutated globins in the hemoglobin molecules (designated hemoglobin-S).

      If a child inherits hemoglobin-S from both parents (called homozygous), the child has sickle

      cell disease; if from only one parent (called heterozygous), the child has sickle cell trait. The

      hemoglobin-S tends to polymerize (form chains that lend it a viscous gelatin-like character),

      damaging the red blood cell membranes, causing the red blood cells to adhere to vessel walls

      and to eventually take on a sickle shape. In those with homozygous sickle cell disease, these

      abnormal red blood cells clog small vessels with multiorgan damage and infections, and

      resulting in vast destruction of the sickled red blood cells in the spleen resulting in anemia.

      In the child with only the trait, there is enough adult hemoglobin-A in the red blood cells to

      compensate and these complications occur only under severe hypoxia (lack of oxygen), severe

      exertion or dehydration. The abnormal hemoglobin can be identified by a laboratory process

      called hemoglobin electrophoresis. However, in some persons with apparent sickle cell trait

      there can be what is called co-dominance (as if they were homozygous) and there are also

      other variants of hemoglobin-S, and then these persons will have variable degrees of

      complications like those with the full sickle-cell disease.         These abnormal forms of

      hemoglobin-S require special testing methods including DNA analysis." (Emphases in

      original.)




                                                -7-
No. 2--05--0902


       Dr. Speth then summarized the portions of the Nadelman records that mention sickle cell trait,

fever, and anemia:4

                 "The [victim] was found to have what was characterized as being 'consistent with

       sickle cell trait' (001096) by a method called isoelectric focusing on 10/7/93, to be repeated

       (001113). On 11/29/93 (001079) and on 12/6/93 (001080 & 001081) it is reported that

       blood drawn on 10/12/93 showed sickle cell trait (SAS trait). Because of continuing anemia,

       and possibly also because of recurrent upper respiratory infections, even though on 12/6/93

       it stated 'no further specimen needed' (001081), another one was drawn on 12/7/93 and

       reported on 12/15/93 reported [sic] as: 'Possible abnormal hemoglobin present. Please retest

       at 2 years of age' (001101)[.] On 3/16/94 the [victim] was with 'mom's boyfriend's sisters'

       while the mother works, had an upper respiratory infection, was not sleeping and not eating

       (001083). On 3/21/94 the [victim] was better (incidentally the [victim] was found to have

       bilateral metatarsal adductens, an orthopedic deformity) (001084). On 5/9/94 it was

       determined again that the [victim] was still anemic (001084), indicating yet again the need to

       test for sickle cell hemoglobin. This anemia was again apparent on 5/31/94 (001085) and

       again with recurrent infections and fever. On 6/2/94 hemoglobin electrophoresis was again

       ordered (001085)--the results were reported as 40% hemoglobin-S, as well as continuing

       anemia (001086). On 7/18/94 the [victim] again had a febrile illness and dehydration, with

       continuing anemia (001086). Finally on 8/09 to 8/10/94 the [victim] had a febrile illness

       (temperature 102), one day before the incident (000001)."




       4
           The parenthetical numbers are Dr. Speth's citations to the records.

                                                  -8-
No. 2--05--0902


       Dr. Speth opined that the victim had "a variant of sickle cell trait that was causing continuing

anemia and recurrent infections, and threatening to also cause the various unpredictable complications

normally seen in persons with the homozygous sickle cell disease." (Emphases in original.) Dr.

Speth noted that "[t]esting to identify the exact mutation of [sickle cell trait] was never conducted."

Dr. Speth opined that sickle cell trait could have caused the conditions seen in the victim on August

11, 1994, including "a unilateral subdural hematoma compressing the brain, significant subarachnoid

hemorrhage beneath the area of subdural hematoma[,] and infarction of the brain in the same region."

He explained:

                "The complications that might arise under these circumstances (especially under the

       effects of dehydration associated with a just remitting febrile illness) include: [I] unilateral

       subdural hematoma (a collection of blood creating a space within the inner-most cell layers

       of the thick lining dura) compressing the brain, [ii] subarachnoid hemorrhage (blood spreading

       out through the cerebrospinal fluid over a surface of the brain under that portion of the

       arachnoid membrane) causing chemical irritation and spasms of the adjacent blood vessels,

       [iii] ischemic and hemorrhagic cerebral infarctions (destruction of brain tissue usually due to

       lack of blood supply and or hemorrhage into the brain tissue from vessels) and [iv] a high

       incidence of cerebral aneurysms (outpouching of an artery supplying blood to the brain) which

       can rupture into the subarachnoid and subdural spaces."

Dr. Speth noted that he possessed "a collection of peer-reviewed articles dealing with these

complications of sickle cell anemia from recognized medical journals."

       Dr. Speth explained that a subdural hematoma or subdural hemorrhage caused by sickle cell

trait may be mistakenly attributed to shaken baby syndrome:


                                                 -9-
No. 2--05--0902


               "It is vitally important to note that, in the context of shaken baby, an important

       differential diagnosis is the rupture of a cerebral aneurysm (an outpouching of an artery

       supplying blood to the brain) or a ruptured arteriovenous [AV] malformation (a congenital

       knot of arteries joined directly with veins on or in the brain). These do produce unilateral

       subdural hematoma and/or subarachnoid hemorrhage in the area of rupture, will cause sudden

       severe rise in intracranial pressure and can also cause secondary infarction of brain tissue--all

       found in [the victim]. It should be recalled[] that ruptured aneurysms have been found in

       association with sickle cell anemia. Of note, though, is that the CT scans, performed on [the

       victim], are not designed to visualize aneurysms or AV malformations, and the blood flow

       scans that followed could not visualize the left side of the brain because of the severe

       swelling, where an aneurysm or malformation would have been located. The surgeon did not

       visualize the brain and, finally, the autopsy report of the brain does not mention examination

       of the arteries in the area of subdural hematoma/subarachnoid hemorrhage and brain

       infarction."

Dr. Speth went on:

               "Subdural hematomas in shaking do not compress the brain in the absence of beatings

       and therefore do not cause serious injury or death. They are simply indicators of some type

       of to-and-fro acceleration/deceleration, but in which all other possible causes (such as

       ruptured aneurysms, AV malformations, sickle cell disease and a myriad of other causes) have

       been fully explored and ruled out. The subdural hematomas in shaking do not in any way

       infer or lend information about the degree of force applied! And, as stated above, generally

       are not massive and unilateral."



                                                 -10-
No. 2--05--0902


      Dr. Speth observed that retinal hemorrhages, too, may result from sickle cell trait:

              "Sickle cell disease, already beginning in infants, and progressing in early childhood,

      causes very significant changes in the eyes. Sickle cell disease characteristically causes retinal

      neovascularization (growth of new small vessels in the retina) and vitreous hemorrhages

      (hemorrhages in the glass body of the eye itself). But it also afflicts these infants with retinal

      hemorrhages and retinal detachment, albeit somewhat different in character and

      distribution than that which was identified in [the victim]. But the infants afflicted with sickle

      cell disease would obviously be vulnerable and susceptible to the rapid development of the

      type of findings described in [the victim's] retina on August 12, 1994, when such a

      predisposed infant is subjected to very sudden increases in intracranial pressure (as occurred

      in [the victim]) or even minor trauma or relatively minor accelerations/decelerations. For

      example, it is known that the rupture of aneurysms (a high incidence of which is found in

      association with sickle cell disease)--with their attendant sudden increased intracranial

      pressure and massive subarachnoid hemorrhage, not infrequently also breaching the arachnoid

      causing associated subdural hematoma--can cause retinal folds and vitreous hemorrhage in

      non-predisposed persons. It is no great step to realize and predict that this could then be

      found in an infant under the circumstances when that infant is predisposed by sickle cell

      disease and its attendant retinal changes. Finally, oft-quoted peer-reviewed literature

      emphasizes that in the majority of cases, the type of unilateral retinal findings in [the victim]

      (but in the absence of the prediposing sickle cell disease) would generally be found in infants

      subjected to, not only severe shaking, but severe beating--[and] there was virtually no external

      evidence of a severe beating on [the victim]." (Emphases in original.)


                                                -11-
No. 2--05--0902


Dr. Speth noted that for these claims as well he had "a collection of peer-reviewed articles *** from

recognized medical journals."

       Dr. Speth also averred that the Nadelman records show that the victim had a

"disproportionately enlarging head during his infancy," which might indicate external hydrocephalus.

Dr. Speth quoted at length from a 1999 article by Dr. Joseph H. Platt noting that, in infants with

external hydrocephalus, subdural hematomas have been found " 'to be secondary to minor trauma

or have even been described as spontaneous.' " (Emphasis in original.) Dr. Platt also noted that

" 'although retinal hemorrhages in infancy has been considered virtually pathognomonic of child

abuse, in the setting of external hydrocephalus a more cautious interpretation may be appropriate.' "

Dr. Platt elaborated:

       " 'External hydrocephalus is a common condition characterized by diffuse enlargement of the

       subarachnoid spaces. ***

               *** Whereas enlargement of the subarachnoid spaces persists during infancy, the

       brain does not fill the space available within the cranial cavity, and a state of "craniocerebral

       disproportion" exists. The presence of craniocerebral disproportion that develops from any

       case--external hydrocephalus, internal hydrocephalus, arachnoid cyst, or chronic subdural

       hematoma--makes the patient exceptionally susceptible to subdural hematoma after

       what would otherwise be inconsequential trauma. In particular, the prevalence of

       subdural hematoma in case series of patients with external hydrocephalus seems significant.

       In a study reported by Azais and Echenne, "spontaneous" subdural hemorrhage was

       demonstrated in five of 41 patients with "benign enlargement of the subarachnoid spaces" on

       ultrasonography and computerized tomography scanning. Laubacher, et al., have described


                                                 -12-
No. 2--05--0902


       a "non-battered" infant among their 22 patients with pericerebral subarachnoid space

       enlargement, in whom a "spontaneous" subdural "hygroma" developed that the authors

       attributed to the vulnerability of the bridging subarachnoid veins. Mori, et al., have reported

       three infants with subdural hemorrhage [out] of 20 patients with infantile subarachnoid fluid

       collection. Although they fell within the shadow of publication bias, these series suggest that

       the prevalence of subdural hematoma in infants with external hydrocephalus may be as high

       as 11%.

               Caffey, who first described the shaken infant syndrome, recognized that infants with

       hydrocephalus were prone to the development of subdural hematomas, but neither he nor any

       subsequent author has arrived at the following logical conclusion: the development of a

       subdural hematoma after minor trauma in an infant with craniocerebral disproportion

       might be the occasion for unjustified accusations of child abuse. The concomitant

       presence of retinal hemorrhages in such an instance would reinforce that the diagnosis

       of inflicted injury is incorrect in such cases.' " (Emphases in original.)

Dr. Speth noted that no imaging studies were performed on the victim's head prior to August 11,

1994, and that subsequent imaging would not have detected external hydrocephalus, if any, because

of the severe brain swelling.

       Dr. Speth concluded:

               "With regard to this case, based on all of the above, there is no compelling evidence

       that [the victim] was shaken on August 11, 1994, and no evidence that he was beaten or

       subjected to blunt injury. Whether or not there may have been [an] old injury is not at issue

       in this [affidavit] and was examined by the experts at trial. What was not explored by [the]


                                                -13-
No. 2--05--0902


       Defense in Direct Examination were the more likely causes of [the victim's] malady. High on

       the list would be a ruptured aneurysm (particularly in association with sickle cell anemia), a

       ruptured AV malformation, a so-called 'spontaneous' subdural hematoma due to a minor trivia

       energy-loading event in the presence of external hydrocephalus, dehydration[,] and sickle cell

       anemia, or subarachnoid infarction in conjunction with sickle cell anemia."

       In her affidavit, Dr. Subramanian averred that she is a medical professor at the University of

Chicago and is board-certified in pediatrics and pediatric hematology and oncology. She opined that

the victim's conditions could have been caused by hemophilia, a stroke or infarction induced by sickle

cell trait, or a ruptured aneurysm. Dr. Subramanian elaborated:

                                             "Hemophilia

               *** [T]he cause of [the victim's] August 11, 1994 trauma[] could have been *** an

       undiagnosed bleeding disorder--hemophilia. Hemophilia is an X-linked bleeding disorder

       (mother is carrier of gene and male offspring manifests the disease). Hemophilia is due to

       decreased clotting factors VIII or IX. When the hemophilia is mild (level of clotting factor

       is between 5% and 40%), bleeding can be brought about by minor trauma. [The victim] had

       a history of at least one fall, hitting his head, three days prior to onset of signs and symptoms.

       With hemophilia the onset of bleeding can be delayed. There have been reported cases in

       which parents/caregivers have been accused of child abuse and later[] the infant is found to

       be afflicted with a bleeding disorder. The absence of bleeding history in the family or absence

       of a carrier gene in the mother cannot rule out the diagnosis of hemophilia because gene

       mutation can occur. In light of the history that [the victim] fell and hit his head, on at least

       one occasion, within a few days prior to August 11, 1994, it can not [sic] be ruled out that



                                                 -14-
No. 2--05--0902


      the cause of the subdural bleeding that presented on August 11, 1994, could have been

      hemophilia.

                                         Sickle Cell Trait

              Though Sickle Cell trait per se should not cause neurological problems; however,

      there have been reported and documented cases in literature in which strokes as well as

      infarction has [sic] been known to occur as a result of Sickle Cell trait. (Handler & Perkin

      1982; Reyes 1989; Greenberg T., Massey E.W. 1985; and Radhakrishan K. et al. 1990).

                           Ruptured Aneurysm or A-V Malformation

              Ruptured aneurysm or A-V malformation causing a spontaneous bleed and sudden

      deterioration. Since the CT Scan showed the combination of old and new blood, the

      possibility of an intracranial bleed due to organic causes existed. Especially[] with the

      presence of hemophilia, severe, (factor VIII or IX level is less than 1%) spontaneous

      intracranial bleed[ing] can occur and can be repetitive. Children less than 1 year of age can

      be at risk for such a bleed.

              Based on my review of [the victim's] records received from Dr. Nadelman, the

      existence of at least one of the above three organic conditions in [the victim] on August 11,

      1994, is a strong possibility. It is impossible to rule out that the bleeding was not due to some

      underlying organic cause[] as opposed to Shaken Baby Syndrome because the above and

      other bleeding disorders were never ruled out by [the victim's] treating physicians subsequent

      to August 11, 1994. Furthermore, the presence of one of the organic causes would also

      explain the continued bleeding suffered by [the victim][] during his initial stay at Lutheran

      General Hospital subsequent to his initial surgery on August 11, 1994; and provide a contrary



                                                -15-
No. 2--05--0902


        medical explanation to Shaken Baby Syndrome for the cause of the affliction suffered by [the

        victim] on August 11, 1994."

        Defendant also attached a May 16, 2002, letter from Dr. Leestma to Dr. Speth. In the letter,

Dr. Leestma stated that none of the materials he was provided for his preparation in the case showed

that the victim had sickle cell trait. Dr. Leestma had no memory of being told that the victim had that

condition. Had he known of the victim's sickle cell trait, he would have "incorporated [it] into [his]

analysis and the formulation of [his opinion] in the case with respect to the range of medical

conditions that might have or could have caused, or contributed to[,] the child's intracranial pathology

that ultimately brought about his death."

        After a preliminary review, the trial court found that defendant's petition alleged facts

sufficient to state the gist of a constitutional claim. The State later filed a motion to dismiss.

Following a hearing, the trial court dismissed the petition. The court found that defendant's

arguments were waived due to her failure to raise them on direct appeal and, moreover, were not

sufficient under Strickland.

        Defendant filed a timely appeal challenging the dismissal of her postconviction petition. On

November 24, 2003, this court affirmed in part, reversed in part, and remanded for additional

proceedings. See Jacobazzi II, No. 2--02--1292 (2003) (unpublished order under Supreme Court

Rule 23). Specifically, this court determined that defendant's first claim, that trial counsel was

ineffective for failing to cross-examine the victim's mother and call certain witnesses to testify

regarding the victim's medical history prior to the date of the victim's fatal injuries, was barred by res

judicata because it had been considered in defendant's direct appeal. Jacobazzi II, slip op. at 6.




                                                  -16-
No. 2--05--0902


        As for defendant's second claim, that trial counsel was ineffective for failing to review the

Nadelman records and provide them to Dr. Leestma, this court held that, although defendant failed

to raise the contention in her direct appeal, the fundamental fairness exception to the waiver doctrine

was applicable. Jacobazzi II, slip op. at 6. Thus, we went on to determine whether the claim

warranted an evidentiary hearing. See People v. Edwards, 197 Ill. 2d 239, 246 (2001) (petition

advances to third-stage evidentiary hearing if, together with any supporting affidavits, it makes a

substantial showing of a constitutional violation). We defined the issue strictly as whether trial

counsel and Dr. Leestma had reviewed the Nadelman records and, if not, whether Dr. Leestma would

have testified differently had he known of the victim's preexisting medical conditions as described in

the records. We found that the affidavits of Drs. Subramanian and Speth cast no light on either

aspect of this issue:

                "[The affidavits] do not satisfy the first prong of the Strickland test, that the

        defendant's trial counsel's performance fell below an objective standard of reasonableness.

        [The affidavits] do not show that the defendant's attorney did anything wrong. They certainly

        do not show that the defendant's attorney failed to review and forward the victim's medical

        records. They simply establish that there are other experts out there who would have testified

        more favorably to the defendant than Dr. Leestma.            Dr. Leestma's alleged deficient

        performance does not render the defendant's attorney's performance deficient. The fact that

        the [defendant] has now found two new experts who will testify differently and more

        favorably than Dr. Leestma also does not render the defendant's attorney's performance

        deficient.

                Furthermore, [the affidavits] do not satisfy the prejudice prong of the Strickland test,



                                                 -17-
No. 2--05--0902


       that but for trial counsel's alleged error, the result of the trial would have been different. It

       is important not to loose [sic] sight of the fact that Dr. Leestma was the defendant's trial

       expert. The fact that Dr. Subramanian and Dr. Speth would have testified a certain way had

       they been given Dr. Nadelman's records does not necessarily mean that Dr. Leestma would

       have testified that same way had he been given Dr. Nadelman's records. Indeed, the question

       at hand is whether Dr. Leestma would have rendered a more favorable expert opinion had he

       been given Dr. Nadelman's records. In other words, what is relevant in the present case is

       whether Dr. Leestma would have opined that the victim's preexisting maladies were the cause

       of the victim's fatal injury. Drs. Subramanian and Speth do not provide the answer to this

       issue." (Emphases added.) Jacobazzi II, slip op. at 9-10.

       We went on to find the insufficiency of the affidavits "inconsequential because sufficient fact

questions [were] raised by the record itself." Jacobazzi II, slip op. at 10. We found that the record

disclosed that: (1) "defendant's trial attorney may not have reviewed Dr. Nadelman's records

concerning the victim"; and (2) "defendant's trial attorney may not have forwarded Dr. Nadelman's

records to Dr. Leestma." Jacobazzi II, slip op. at 10. Accordingly, we concluded that "the portion

of the defendant's petition alleging that her trial attorney was ineffective for failing to review and

forward the victim's medical records should have survived second stage dismissal." Jacobazzi II, slip

op. at 11. We remanded for an evidentiary hearing at which the court was to address issues including,

but not limited to: "(1) whether defendant's trial counsel reviewed Dr. Nadelman's medical records

concerning the victim; (2) whether defendant's trial counsel forwarded Dr. Nadelman's records to Dr.

Leestma; (3) whether but for defendant's trial counsel's alleged errors the outcome of the defendant's

trial would have been different." Jacobazzi II, slip op. at 11.


                                                 -18-
No. 2--05--0902


        On remand, the trial court ordered that the evidentiary hearing be bifurcated. The court

would initially hear evidence relating only to issues under the first (i.e., performance) prong of

Strickland, specifically, whether defendant's trial counsel reviewed the Nadelman records and

forwarded them to Dr. Leestma for review. Only if defendant proved counsel's performance deficient

under the first prong would the court take evidence relating to Strickland's second (i.e., prejudice)

prong.5 Of the three issues we expressly identified, the trial court took issues (1) and (2) to relate

to the performance prong and issue (3) to the prejudice prong.

        On the performance prong, the court heard testimony from Dr. Leestma and from defendant's

trial counsel, attorneys Anthony Montemurro and Richard Butera.

        Dr. Leestma testified that, in November 1997, he was retained by Montemurro and Butera

as an expert witness in defendant's case. Dr. Leestma's billing statements for his trial work, running

from November 5, 1997, to May 13, 1999, were admitted into evidence. Dr. Leestma testified that,

according to his billing statements, he first met with Montemurro and Butera on November 5, 1997,

to discuss defendant's case. Dr. Leestma recalled receiving the victim's medical records for the first

time at this meeting. The documents he received were photocopies. He was not given an inventory

of the medical records and did not create one himself. He simply maintained a folder with all the

records. Dr. Leestma brought the folder with him to the hearing, and it was entered into evidence.

The Nadelman records were also admitted into evidence. Dr. Leestma testified that he first saw the


        5
            The parties reference a hearing at which the trial court took argument on how to conduct the

Strickland hearing and ruled that it would bifurcate the proceeding. The record contains no transcript

of that hearing or any written order reflecting the court's ruling, but the scope of the ruling is readily

inferable from the numerous references to it below.

                                                   -19-
No. 2--05--0902


Nadelman records after trial, in May or April 2002. His folder did not contain copies of the

Nadelman records or give any indication that he ever reviewed the records. Dr. Leestma testified that

his billing statements also contain no suggestion that he reviewed the Nadelman records before trial.

He acknowledged that he had moved his office since trial and may have disposed of some records in

his folder. He also noted that his folder was thinner than he remembered it. Dr. Leestma was sure,

however, that he would have remembered that the victim had sickle cell trait had he been so informed

while preparing for trial. He also would have remembered that the victim had anemia, which he noted

is "not terribly unexpected" with sickle cell trait. Instead of taking account of these conditions, Dr.

Leestma's preparation for trial was premised on the victim having been a "normal[,] healthy" child

prior to August 11, 1994. Dr. Leestma noted that he always asks defense attorneys in cases of this

manner whether the victim had a prior illness, and in this case the answer he received was negative.

Consistent with his May 2002 letter to Dr. Speth, Dr. Leestma testified that, had he known of the

victim's sickle cell trait, he would have examined the victim's hematoma more closely.

       Dr. Leestma was then asked about the victim's medical records from Marianjoy Rehabilitation

Hospital (Marianjoy), one of the facilities where the victim was treated after he was hospitalized on

August 11, 1994. The Marianjoy records reported in relevant part:

       "Past medical history includes sickle [cell] trait. The patient has a history of anemia which

       was worked up by an outside pediatrician. Laboratory values are unknown but the patient

       was treated with iron. The patient also has history of left metatarsus adductus."




                                                 -20-
No. 2--05--0902


Dr. Leestma noted that, though his folder did not contain the Marianjoy records, he remembered

reviewing them in preparing for trial. 6 Dr. Leestma acknowledged testifying at trial that he received

" 'all medical records in relation to this case' " and that he " 'paged through them.' "

        Butera testified next. He stated that Montemurro was lead counsel on defendant's case and

had asked Butera to assist with the medical aspect of the defense. During the case, Butera never

received a complete set of medical records; rather, he borrowed portions of the records when

necessary from Montemurro. Butera testified that his own case file did not suggest, nor did he

independently recall, that he ever received, reviewed, or discussed the Nadelman records with Dr.

Leestma or Montemurro prior to trial. Butera did not become aware of the Nadelman records until

after trial. Butera recalled at least two meetings with Dr. Leestma prior to trial but denied discussing

any of the following preexisting conditions in the victim: sickle cell trait, persistent fever, anemia,

possible AV malformation, bilateral metatarsal adduct, dehydration, or low hemoglobin and

hematocrit readings. Butera noted that the defense theory at trial was that the victim had a prior


        6
            The State was the first to ask Dr. Leestma about the Marianjoy records, and defendant

objected that the Marianjoy records were irrelevant to the current stage of the proceeding. The State

explained that Dr. Leestma's recollection of having reviewed other records that were not in his folder,

especially records that showed the victim had sickle cell trait, would tend to undercut his claim that

he did not recall reviewing the Nadelman records. In sustaining later objections, the trial court

clarified that it was not considering Dr. Leestma's admitted review of the Marianjoy records on the

separate issue of whether Dr. Leestma's lack of access to the Nadelman records could have prejudiced

defendant given that the victim's conditions (sickle cell trait, anemia) were independently documented

in the Marianjoy records.

                                                  -21-
No. 2--05--0902


injury or other medical problem. Butera recalled that the only information the defense team had as

to a possible prior problem was Dr. Sullivan's report that the CT scan revealed a subdural hematoma

with both old and new blood. Butera did not remember reviewing any medical records that would

have indicated that the victim had any blood disorder or other abnormality prior to August 1994.

       Butera testified that he did not know which records Dr. Leestma reviewed, because it was

Montemurro who kept the records and gave Dr. Leestma, and Butera, access to them. Butera

acknowledged that, at trial, he asked Dr. Leestma if he received " 'all medical records in relation to

this case' " and that Dr. Leestma replied in the affirmative. Butera also acknowledged that Dr.

Nadelman testified at trial one week prior to Dr. Leestma and that Dr. Nadelman made references to

the records of his treatment of the victim. Butera testified that he did not recall that, following Dr.

Nadelman's testimony, the Nadelman records were made an exhibit and ordered to stay in court until

the completion of trial.

       Montemurro testified that he was lead counsel at defendant's trial but was not the original

attorney to represent her in the case. Montemurro took over the defense from attorney Louis Elovitz,

who provided Montemurro his complete file, including all of the victim's medical records.

Montemurro did not recall obtaining any additional medical records after he began representing

defendant. Although he could not remember where all of the medical records were subpoenaed from,

he remembered that there were records from Dr. Nadelman. At some point in his preparation for

trial, Montemurro had all the medical records assembled into binders. In April 1996, he retained a

nurse, Joey Asher-Tamler, to prepare an abstract of the progress notes in the records. Montemurro

explained that he did not have Asher-Tamler abstract the Nadelman records because (as he explained




                                                 -22-
No. 2--05--0902


later in his testimony) Dr. Leestma "attached no significance to [the records] to indicate that we

would use [them] at trial or [they] would be part of our trial strategy."

       Montemurro testified that he reviewed the Nadelman records "many times" in preparation for

trial. Montemurro gave varying answers as to what he remembered from the Nadelman records.

Asked at one point if he "recall[ed] reviewing the records which indicate that [the victim] had a fever

on March 14, 1994," Montemurro said, "Sure I do." Elsewhere, however, he testified that "all [he]

remember[ed] about [the Nadelman records]" was that the victim had sickle cell trait. When asked

whether he had the Nadelman records with him at defendant's trial, Montemurro testified that he

assumed he had them but acknowledged that his recollection could be refreshed by reviewing the trial

transcript. Defense counsel then introduced into evidence a portion of the trial transcript of Dr.

Nadelman's testimony. The transcript showed that when Montemurro questioned Dr. Nadelman

about when he had treated the victim for illness, Dr. Nadelman stated that he would need to look at

his chart to give specific dates. Montemurro then stated, "I don't have the chart." At the evidentiary

hearing, Montemurro explained that when he made this statement he was referring to the doctor's

original chart. At trial, he did not have the original chart but had a copy. He assumed the State had

the original. Montemurro also explained that, at trial, he had wanted the original chart, rather than

a copy, marked as an exhibit and saved for later reference.

       Montemurro then testified about the medical records he provided to Dr. Leestma for his trial

preparation. Montemurro testified that Dr. Leestma had "access" to all medical records Montemurro

had for the case. Dr. Leestma "went through the medical records himself and chose what was

significant and what wasn't significant to pull out and make copies for himself."




                                                 -23-
No. 2--05--0902


       Montemurro described his discussions with Dr. Leestma about the victim's prior medical

conditions:

                 "Q. Now, did you ever discuss sickle cell--this sickle cell trait with Dr. Leetsma--7

                 A. Yes.

                 Q. --prior to trial?

                 A. Yes.

                 Q. And he had the report at his--

                 A. Yes.

                 Q. And he had access to that report prior to trial; is that correct?

                 A. Yes.

                 Q. Do you know approximately how many times you discussed this sickle cell

       trait with Dr. Leetsma?

                 A. No, but I specifically recall discussing the sickle cell trait with him.

                 Q. And did he assign any significance to the pre-existing sickle cell trait in the

       victim?

                 ***

                 A. No.

                                                  ***

                 Q. *** [N]ow you indicated also that you had a nurse abstract certain medical

       records; is that correct?

                 A. Correct.


       7
           Dr. Leestma's name is misspelled throughout the transcript.

                                                   -24-
No. 2--05--0902


              Q. And you did not have the Nadelman records abstracted; is that correct?

              A. Correct.

              Q. And would you explain why?

              A. Well, she just basically did the surgeries and the admittance to Lutheran

      General Hospital, plus when we ran all of this by Dr. Leetsma, he attached no significance to

      this to indicate that we would use this at trial or it would be part of our strategy.

                                               ***

              Q. Now, do you recall specifically what you discussed about the child's prior

      medical history with Dr. Leetsma?

              A. No.

              Q. You said you mentioned sickle cell trait; is that--

              A. For some reason I remember that conversation.

              ***

              Q. Now prior--earlier you testified that you don't remember that the child was also

      diagnosed with being anemic prior to August--

              A. That's correct. I don't remember talking about that.

              ***

              Q. And you didn't talk about the persistent fevers with Dr.--

              ***

              A. I--I don't recall speaking about that.

                                               ***




                                               -25-
No. 2--05--0902


               Q. When you had these--was it just one occasion you discussed this prior history

       with Dr. Leetsma?

               A. I can't recall.

               Q. You don't--you don't know?

               A. As I sit here today I can't recall.

               Q. Okay.

               Q. Do you recall who was present at the meeting when you had this--

               A. It would be myself and Mr. Butera.

               Q. Okay. And Dr. Leetsma?

               A. And Dr. Leetsma.

               Q. All right. Now, when you discussed the sickle cell trait with Dr. Leetsma, was it

       in a conversation you had or do you specifically recall pulling out some medical records to

       show him?

               A. I don't recall pulling out specific medical records.

               Q. Okay. So you might have just mentioned to him that hey, the child had sickle cell

       traits. Does this mean anything to you.

               A. Well, I think we read through the--the records.

               Q. Okay.

               A. I mean, let me say that I'm an attorney not a doctor."

       Montemurro testified that the defense theory he and Dr. Leestma eventually settled on was

that the victim died of a prior injury that caused a slow bleed. Dr. Leestma supported this theory with




                                                 -26-
No. 2--05--0902


the report of Dr. Sullivan indicating that there was both acute and chronic bleeding on the victim's

brain.

         Joey Asher-Tamler testified that Montemurro hired her in April 1996 to transcribe a set of

medical records. Asher-Tamler testified that she finished the transcription in June 1996 and has not

done any work for Montemurro since.

         Following this testimony, defendant filed a motion requesting that Butera's case file be entered

into evidence. At a hearing on that motion, Butera argued that his case file contained, in part,

privileged information and requested that the whole case file not be entered as evidence. The trial

court decided to conduct an in camera inspection of the case file. As a result of that inspection, the

court allowed certain portions of Butera's case file to be admitted into evidence.

         Thereafter, defense counsel recalled Butera to answer questions relating to his case file.

Butera testified that his case file had remained intact in his office since trial. Butera identified various

portions of his case file. Defendant's exhibit No. 14 was three pages of the victim's mother's

discovery deposition that was taken in the related civil case for wrongful death. Defendant's exhibit

No. 15 was one page of a transcript from the victim's father's discovery deposition in the wrongful

death case.8 The testimony on these pages contained no references to the Nadelman records but did

mention that the victim suffered from sickle cell trait and an iron deficiency. Butera did not attend

these depositions but copies of the transcripts were in his file. He acknowledged that one of the

pages of exhibit No. 14 had a handwritten note in the margin stating "sickle cell, anemic." Butera

acknowledged that the handwriting "may" be his.




         8
             The related civil action was commenced before the criminal prosecution.

                                                   -27-
No. 2--05--0902


          Defendant's exhibit No. 16 was six pages of handwritten notes titled "General Notes - People

v. Jacobazzi." Butera explained that these were notes he made near the beginning of defendant's case,

before he had reviewed all the medical records in Montemurro's office. Butera was becoming

acquainted with the case and focused on records relating to the treatment of the victim after his

hospitalization on August 11, 1994.

          Defendant's exhibit No. 17 was a one-page document titled "Questions of Dr. Leestma."

Butera identified it as notes he made to himself relating to questions for Dr. Leestma. One note

fragment read: "Pin Point: Where or when would be exactly based on slide did this happen. How

old." Another fragment read: "How does diabetes and sickle cell trait [affect]." Butera believed that

he created this document as well near the beginning of the case. Butera believed that the information

in the notes, such as the victim's sickle cell trait, came from conversations with Montemurro, not from

Butera's own review of the victim's medical records.

          Butera identified defendant's exhibit No. 19 as more notes he had taken about the theories of

the defense. He acknowledged that one note read: "normal baby, something happened, go along

with prosecution on normal [and] flip on them." Butera noted that, by "normal baby," he meant "a

baby that didn't have any medical condition to explain his injury." Butera said that the note was in

reference to Dr. Leestma's theory that the victim "seemed to be normal but there might be something

else going on to cause" the bleeding. Butera testified that exhibit No. 19 was prepared "closer to

trial."

          Butera identified defendant's exhibit No. 21 as notes he made based on discussions with the

attorney handling the civil case. Butera generated the notes "[s]omewhere between the beginning and

the middle portion of the case." The purpose of the meeting was to discuss the case and develop a


                                                  -28-
No. 2--05--0902


theory. However, Butera did not recall ruling out any defense theories during or after the meeting

with the civil attorney. The only documents discussed at the meeting were the discovery depositions

of the victim's parents. Butera acknowledged that there were notes stating "Pre-Existing Conditions"

and "Look to pre-existing chron[ic] symptomology" on the exhibit. Butera explained that these

entries were intended as a reminder to look at these areas in conjunction with Dr. Leestma. Butera

testified that these entries led to no exchange of records between the civil attorneys and Butera's

team.

        Butera identified defendant's exhibit Nos. 18, 20, 22, and 23 as more of his notes. He

acknowledged that the handwriting on exhibit Nos. 16 through 23 was his handwriting. Butera noted

that, though there were references in exhibit Nos. 16 through 23 to the victim's preexisting

conditions, there was no specific mention of the Nadelman records. Butera further testified that he

"did not know if he saw the Nadelman records or not" prior to trial.

        Following this testimony, the trial court denied the defendant's postconviction petition. The

trial court first determined that trial counsel reviewed the Nadelman records prior to trial. The court

found the evidence "overwhelming" that both Montemurro and Butera reviewed the Nadelman

records. The court found "clear, credible and convincing" Montemurro's testimony that he reviewed

the Nadelman records and discussed them with Dr. Leestma. The court noted that although Butera

"did not recall, frankly, simply wasn't sure" whether he reviewed the Nadelman records, Butera's

pretrial notes made it "abundantly clear" that Butera reviewed the Nadelman records. The notes were

"replete" with references to the victim's preexisting conditions. The court noted specifically (1)

defendant's exhibit No. 15, the deposition testimony of the victim's father, which was in Butera's file

and indicated that the victim had sickle cell trait and an iron deficiency; (2) defendant's exhibit No.


                                                 -29-
No. 2--05--0902


17, which contained a notation from Butera referencing sickle cell trait; and (3) Butera's references

in defendant's exhibit No. 21 to preexisting conditions and preexisting chronic symptomology. The

court also determined that the reference to "sickle cell, anemic" on page 3 of defendants exhibit No.

14 was in Butera's handwriting.

       The court then found that the Nadelman records had been provided to Dr. Leestma.

According to the court, Dr. Leestma acknowledged that "he had access to all the records that

[Montemurro] had." As for Dr. Leestma's assertion that he would have remembered the victim's

sickle cell trait if he had read the Nadelman records, the court found it "destroyed" by his admission

that he reviewed the Marianjoy records, which themselves referenced sickle cell trait. The court thus

found "incredible" Dr. Leestma's claim that he never saw the Nadelman records. The evidence was

clear, the court found, that Dr. Leestma was given access to and provided with the Nadelman records.

       Accordingly, the trial court determined that there was no ineffective assistance of counsel and

denied defendant's postconviction petition. Defendant filed a timely notice of appeal.

                                            ANALYSIS

                                I. The Factual Findings on Remand

       Defendant's main argument on appeal is a substantive attack on the trial court's factual

findings that defendant's trial attorneys reviewed the Nadelman records and provided them to Dr.

Leestma. She prefaces it, however, with a challenge to the procedures the trial court employed on

remand. She argues that the court erred in bifurcating the evidentiary hearing. In this part of our

analysis, we affirm the trial court's factual findings concerning the Nadelman records. In Part II, we

hold that the bifurcation was erroneous and remand for a further evidentiary hearing.




                                                -30-
No. 2--05--0902


         "Following an evidentiary hearing where fact-finding and credibility determinations are

involved, the trial court's decision will not be reversed unless it is manifestly erroneous." People v.

Beaman, 229 Ill. 2d 56, 72 (2008). This deferential standard is appropriate because the trial court

is in the best position to observe and weigh the credibility of the witnesses. People v. Ortiz, 385 Ill.

App. 3d 1, 6 (2008).

         First, we hold that there was no manifest error in the trial court's determination that

Montemurro and Butera reviewed the Nadelman records. First, we note Montemurro's testimony.

Montemurro testified that the Nadelman records were part of the original medical records that he had

obtained in the case from Elovitz. He also testified that he reviewed the Nadelman records "many

times" in preparation for trial. The trial court specifically found that Montemurro was clear, credible,

and convincing in his testimony that he discussed the issue of sickle cell trait with Dr. Leestma before

trial.

         Defendant argues that Montemurro's testimony was not credible. First, defendant claims that

Montemurro's testimony was inconsistent. Defendant points to Montemurro's testimony that the

reason he did not have Asher-Tamler include the Nadelman records in her abstract of progress notes

was that, "well, she just basically did the surgeries and the admittance to Lutheran General Hospital,

plus when we ran all of this by Dr. Leetsma [sic], he attached no significance to this to indicate that

we would use this at trial or it would be a part of our strategy." Defendant notes that Dr. Leestma

did not become involved in this case until November 1997 and that Asher-Tamler completed her work

in June 1996. We do not see the inconsistency. Defendant appears to believe that Montemurro's

statement implied that Asher-Tamler and Dr. Leestma were working contemporaneously. In fact,

Montemurro spoke of two different time periods. Montemurro indicated that he did not have Asher-


                                                 -31-
No. 2--05--0902


Tamler transcribe the Nadelman records and that later, when Dr. Leestma came on the case (after

Asher-Tamler had finished), Dr. Leestma assigned no significance to the records. Defendant

confusedly sees a temporal overlap and an implication that, based on Dr. Leestma's assessment,

Montemurro decided not to recall Asher-Tamler in 1997 to have the Nadelman records transcribed.

       Second, defendant argues that Montemurro's testimony was deceptive. Defendant claims that,

when asked whether he had the Nadelman records in court when he examined Dr. Nadelman,

Montemurro "attempt[ed] to confuse the issue and try to distinguish whether he had the original or

a copy of the Nadelman records during the trial." It was indeed Montemurro's remark to Dr.

Nadelman, "I don't have the chart," as well as his later comment to the trial court that the defense

team "may" have had a copy of the chart, that led us in Jacobazzi II to remand for an evidentiary

hearing on whether trial counsel had the Nadelman records prior to trial. See Jacobazzi II, slip op.

at 10. At the evidentiary hearing, Montemurro explained that, in stating, "I don't have the chart," he

meant that he did not have Dr. Nadelman's original chart but had only a copy. Defendant's point is

that, if Montemurro had a copy of the Nadelman chart, he could have, and indeed almost certainly

would have, provided it to Dr. Nadelman if he wanted him to answer questions based on the chart.

Defendant also argues that Montemurro's further explanation, that he wanted the original chart

marked as an exhibit and left in court for future reference after Dr. Nadelman completed his

testimony, is beside the point. We understand defendant's concerns, but we are equally mindful that

the trial court was better positioned to judge the credibility of the witnesses. It was the province of

the trial court, as fact finder, to resolve tensions and even outright conflicts in Montemurro's

testimony. See People v. Evans, 209 Ill. 2d 194, 211 (2004). This included, of course, assessing the




                                                 -32-
No. 2--05--0902


credibility of Montemurro's explanations for his remarks at trial. We see no ground for upsetting the

court's determination.

        Third, defendant notes that Montemurro admitted that the victim's sickle cell trait was the only

condition he remembered from the Nadelman records. Montemurro's testimony was not unequivocal

here, for at one point he testified that he remembered that the victim had a fever in March 1994.

Again, the trial court is the superior judge of the credibility of the witnesses. See Evans, 209 Ill. 2d

at 211. In conclusion, we find nothing in Montemurro's testimony on which we can override the trial

court's express credibility determination.

        We also find no ground for disturbing the trial court's finding that Butera, too, reviewed the

Nadelman records. Although Butera testified that he was not aware of the Nadelman records prior

to trial, Butera's case notes, as pointed out by the trial court, made multiple references to the victim's

sickle cell trait and anemia. Butera's case file also contained transcripts of the civil discovery

depositions of the victim's parents. Their testimony referenced the victim's sickle cell trait and

anemia. The transcript of the father's deposition contained a margin note, "sickle cell, anemic," which

the court found was in Butera's handwriting. We recognize that nothing in the record eliminates the

possibility that Butera learned of the sickle cell trait and anemia from the civil depositions or from

conversations with Montemurro rather than from his own review of the Nadelman records. Neither,

however, is the latter scenario foreclosed by the record. Montemurro testified that, at one point in

their preparations for trial, he and Butera met with Dr. Leestma. Asked for the particulars of this

meeting, Montemurro testified, "I think we read through the--the records" (emphasis added). Given

this testimony, we find no manifest error in the trial court's conclusion that Butera himself reviewed

the records.


                                                  -33-
No. 2--05--0902


       We affirm as well the finding that Dr. Leestma was provided with the Nadelman records. Dr.

Leestma testified that he must not have seen the Nadelman records prior to trial because if he had

seen them, he would have remembered the sickle cell trait and the anemia. The trial court found this

testimony incredible because Dr. Leestma acknowledged that, prior to trial, he reviewed the

Marianjoy records, which themselves indicated that the victim had been diagnosed with sickle cell

trait and anemia. The trial court also found Montemurro's testimony, that he had provided the

Nadelman records to Dr. Leestma and that they had discussed the sickle cell trait, to be particularly

credible. Montemurro testified that the Nadelman records were contained in the medical records he

received at the beginning of the case from Elovitz. Dr. Leestma acknowledged that he testified at

trial that he was provided with and reviewed " 'all medical records in relation to this case.' "

       Defendant argues that the trial court improperly focused only on whether the attorneys and

Dr. Leestma had "access" to the Nadelman records. Defendant misconstrues the court's findings.

The court spoke of Butera and Dr. Leestma having "access" to the records because, according to

Montemurro and Butera, the records were stored at Montemurro's office and Butera and Dr. Leestma

borrowed and made copies of them. The court found not just that counsel and Dr. Leestma had

"access" to the records but that they reviewed them as well.

       Defendant also argues that the trial court erred in focusing only on whether defense counsel

and Dr. Leestma were aware of the sickle cell trait, since the Nadelman records showed that the

victim suffered from a plethora of other medical conditions. The trial court did not mention only

sickle cell trait. Rather, the court relied on (1) Butera's case notes that referenced both the victim's

sickle cell trait and anemia; (2) Montemurro's testimony that he reviewed the Nadelman records and

discussed the victim's medical history with Dr. Leestma; (3) Montemurro's testimony that the


                                                 -34-
No. 2--05--0902


Nadelman records were included in the victim's medical records at the time he took over the case

from Elovitz; and (4) Dr. Leestma's acknowledgment that, at trial, he testified that he had paged

through all of the victim's medical records.

        For the foregoing reasons, we affirm the trial court's determination that trial counsel and Dr.

Leestma reviewed the Nadelman records. As we explain in Part II, we remand for an evidentiary

hearing on additional issues. We do want to point out that, in our analysis above, we noted several

conflicts and tensions within the testimony below. While they do not suffice for us to upset the trial

court's factual determinations, nothing in our analysis should be construed as a bar to the court

revisiting those findings on remand if it sees fit.

        Next, we address defendant's argument that the trial court's bifurcation of the Strickland

hearing was erroneous.

                                    II. The Bifurcation on Remand

        Defendant argues that the trial court erred by barring her from producing evidence, consistent

with the affidavits of Drs. Speth and Subramanian, that the preexisting conditions identified in the

Nadelman records would have been beneficial to the defense. Defendant contends that the court

operated on the false assumption that the bare fact that trial counsel and Dr. Leestma reviewed the

Nadelman records would be evidence enough that "trial counsel employed a trial strategy not to raise

any pre-existing conditions as part of their defense at trial." Defendant argues that the only way she

could have proven that the failure to use the Nadelman records was not sound strategy was

        "to demonstrate the importance of the information contained in the Nadelman Records. This

        is exactly the type of testimony and evidence contained in the Affidavits of [Drs. Speth and

        Subramanian] that [defendant] was not allowed to introduce because [the trial court] held that


                                                  -35-
No. 2--05--0902


        information to be relevant only if this matter proceeded into an evidentiary hearing concerning

        the second prong of Strickland."

        Oddly, the dissent believes this issue was forfeited because defendant "did not develop [her]

contention in the body of her argument" in her opening brief. Slip op. at 56. The above passage,

however, comes from none other than "the body of [the] argument" in defendant's opening brief (page

63, to be exact), where it was accompanied by citations to the record and to legal authorities.

        We agree that the bifurcation was erroneous, but we do not fault the trial court. The decision

to bifurcate was a reasonable application of our directions on remand, which can be fairly read as

reserving these issues alone for the first-prong Strickland inquiry: "(1) whether defendant's trial

counsel reviewed Dr. Nadelman's medical records concerning the victim; [and] (2) whether

defendant's trial counsel forwarded Dr. Nadelman's records to Dr. Leestma." Jacobazzi II, slip op.

at 11. Having in essence been asked to revisit that decision, we take that invitation. We conclude

that the remand directions posed too narrow a question for the first-prong Strickland hearing. See

People v. Sutton, 375 Ill. App. 3d 889, 894 (2007) (reviewing court may depart from decision made

in prior appeal if "palpably erroneous").

        We first note that the remand directions were insufficient even for their own purposes. Under

Strickland, "[t]rial counsel has the right to make ultimate decisions with respect to trial strategy and

tactics and those decisions are ordinarily not reviewable." (Emphases added.) People v. McCullum,

386 Ill. App. 3d 495, 514 (2008). On the duty to investigate (the facet of trial counsel's performance

assailed here), Strickland said:

        "strategic choices made after thorough investigation of law and facts relevant to plausible

        options are virtually unchallengeable; and strategic choices made after less than complete


                                                 -36-
No. 2--05--0902


        investigation are reasonable precisely to the extent that reasonable professional judgments

        support the limitations on investigation. In other words, counsel has a duty to make

        reasonable investigations or to make a reasonable decision that makes particular investigations

        unnecessary. In any ineffectiveness case, a particular decision not to investigate must be

        directly assessed for reasonableness in all the circumstances, applying a heavy measure of

        deference to counsel's judgments." (Emphases added.) Strickland, 466 U.S. at 690-91, 80

        L. Ed. 2d at 695, 104 S. Ct. at 2066.

Strickland thus protects the "decisions" and "judgments" of counsel. Our remand directions skirted

the true issue. The fact that trial counsel "reviewed" the Nadelman records and "forwarded" them

to Dr. Leestma would not of itself tell us whether there was a conscious decision by trial counsel not

to present evidence of the medical conditions indicated in the records. As it happened, the testimony

on remand exceeded the scope of questions (1) and (2). There was testimony that trial counsel not

only reviewed the Nadelman records and forwarded them to Dr. Leestma, but that counsel also

discussed the records with him and, based on his assessment, elected not to incorporate them into the

defense at trial.

        Even with this evidence, the scope of the first-stage hearing was too narrow. Certainly,

"[c]ourts will far more readily find incompetency where there has been 'an abdication--not an

exercise--of professional judgment.' " 3 W. LaFave, J. Israel, N. King, & O. Kerr, Criminal

Procedure §11.10(c), at 956 (3d ed. 2007), quoting McQueen v. Swenson, 498 F.2d 207, 216 (8th

Cir. 1974). This is not to say, however, that the performance inquiry has ended where it is shown

that counsel's failure to pursue a certain avenue of defense was the result of conscious judgment

rather than inattention. Some avenues have such an assurance of success that the failure to pursue


                                                 -37-
No. 2--05--0902


them is per se deficient performance. See, e.g., People v. Staton, 154 Ill. App. 3d 230, 231-32 (1987)

(failure to raise statute of limitations defense); State v. Stacey, 482 So. 2d 1350, 1351 (Fla. 1985)

(failure to challenge sentence on ex post facto grounds). In other cases, as where defense counsel

omits certain evidence, the decisiveness of the omission may not be so readily apparent. In any

scenario, however, where deficient performance is claimed, the materiality of the omission is relevant

in judging counsel's competency:

        "[W]hile the issues of prejudicial impact and incompetency are separate prongs of ***

        Strickland, the potential prejudicial impact of the subject dealt with by counsel reaches over

        into the competency determination, as that impact obviously relates to the care and effort

        expected from a competent adversary." 3 W. LaFave, J. Israel, N. King, & O. Kerr, Criminal

        Procedure §11.10(c), at 970 (3d ed. 2007).

The performance and prejudice prongs overlap in the sense that the performance prong deals with

the "potential impact" of an error while the prejudice prong deals with "actual (not potential) impact."

3 W. LaFave, J. Israel, N. King, & O. Kerr, Criminal Procedure §11.10(c), at 970 (3d ed. 2007).

        It seems this court implicitly recognized this truth when we determined in Jacobazzi II that

under Strickland's first prong a question of fact existed "relating to serious alleged deficiencies in the

defendant's trial counsel's performance." Jacobazzi II, at 11. We could not have found a "serious"

alleged deficiency in counsel's performance unless we had determined that the Nadelman records

contained potentially exculpatory material. Yet the questions we framed for remand relegated to the

prejudice prong all consideration of the potential force of the omitted evidence. This was not proper

under Strickland.




                                                  -38-
No. 2--05--0902


        People v. Popoca, 245 Ill. App. 3d 948 (1993), cited by defendant, typifies the calculus that

must underlie a first-prong Strickland analysis. In Popoca, the defendant was convicted of the

attempted murder of his wife and child. At trial, the defense claimed voluntary intoxication. The

defendant testified that, in the two hours before the alleged incident, he drank three or four six-inch

glasses of vodka and orange juice and did not remember what happened afterward. The defendant's

wife testified that his eyes were red and glassy and his speech incoherent at the time of the incident.

Other witnesses, however, including the arresting officers and the defendant's friend Hernandez,

testified that the defendant had control of his motor skills when they observed him shortly before and

after the incident. The only scientific evidence defense counsel presented was from a lab technician

who testified that the blood sample he drew after the defendant's arrest showed a count of 201.8

milligrams of alcohol per deciliter of blood (the technician did not translate this into the more familiar

blood-alcohol concentration (BAC)). The technician testified that since he was not a physician, he

was not qualified to give an opinion on how that alcohol level would have affected a person. The

technician noted, however, that based on the standards physicians use to treat patients (according to

which a level of 100 milligrams per deciliter of blood means intoxication, 350 to 450 milligrams

means severe intoxication, and 500 milligrams means a potentially fatal level of alcohol), the

defendant's blood alcohol level indicated that he was intoxicated at the time of the incident. Popoca,
245 Ill. App. 3d at 950-51.

        After trial, the defendant claimed ineffective assistance, alleging that counsel presented

inadequate evidence to support the defense of voluntary intoxication. The claim proceeded to a

hearing at which the defendant presented two expert witnesses who described the evidence the

defendant claimed was wrongfully omitted from the defense. The first, a clinical psychologist,


                                                  -39-
No. 2--05--0902


testified that the defendant was alcohol dependent at the time of the incident and that blackouts are

a common symptom of alcohol dependency. The psychologist also testified that the defendant's BAC

of 0.20 (rendered from the technician's calculation of 201.8 milligrams of alcohol per deciliter of

blood), which was twice the legal limit and four times the level of clinical intoxication, would have

made him incapable of forming the intent necessary to commit murder. The second expert, a

substance abuse counselor, testified that the defendant's BAC would have affected his judgment,

emotions, perception, and motor coordination. Trial counsel also testified at the hearing. Her

testimony revealed that she had made a conscious choice not to present additional scientific testimony

on how the defendant's blood alcohol level would have affected his mental state. She had decided

not to call an expert witness because she believed the defendant's actions at the time of the incident

illustrated his mental state "better than an expert could speculate about it." Popoca, 245 Ill. App. 3d

at 954. Counsel believed that, while further scientific evidence might not have harmed the defendant's

case, it would not have significantly helped it either. Popoca, 245 Ill. App. 3d at 952-54.

       The appellate court held that the defendant proved his ineffectiveness claim. The court first

set forth the standards for applying Strickland's first prong:

               "The failure to present particular evidence does not by itself prove that a defense

       counsel was ineffective, because the evidence may be flawed or damaging to the defendant

       so that competent counsel must make a strategic choice not to present it. [Citations.] For

       example, where the evidence of intoxication is not strong enough to support the defense, and

       counsel wanted to 'play down' the influence of alcohol, counsel made a tactical decision.

       [Citation.] However, where the failure is the result of a lack of diligence in investigating the




                                                 -40-
No. 2--05--0902


       facts and law, rather than a drawback or strategy, counsel may be ineffective. [Citations.]"

       Popoca, 245 Ill. App. 3d at 955.

The court then noted in detail the potential strength of the omitted expert testimony. The court's

discussion here appeared also to subsume the Strickland second-prong prejudice analysis:

       "Here, the State tried to disprove defendant's intoxication was so extreme as to negate the

       specific intent to kill. The prosecutor relied on the testimony of Hernandez and the officers

       that defendant had control of his motor skills. The prosecutor argued defendant's wife was

       biased in his favor by testifying he was drunk and that defendant was not credible because his

       alleged blackout was really selective memory loss.

               However, motor skills are not directly related to the thought process. A psychologist

       could testify that an alcoholic may appear normal while his thinking could be totally awry and

       may commit irrational acts without full control of his reason; an intoxicated alcoholic would

       not necessarily stagger or slur his speech. [Citations.] An expert would have made

       defendant's testimony that he could not remember the incident less unreasonable and less

       incredible or could have shown that defendant's failure to remember the details of the offense

       was symptomatic of extreme intoxication. [Citations.] Moreover, defense counsel did not

       investigate calling the paramedic or hospital personnel to testify regarding the extent of

       defendant's condition or to rebut the opinion of the officers.

               While defendant's trial counsel did introduce the laboratory technician, his testimony

       caused more harm than benefit to defendant's cause. Counsel never translated the 201.8

       milligrams of alcohol per deciliter of blood to the familiar 0.20 BAC or tied the reading to the

       statutory presumptions [citations]. Counsel did not give the jury any relevant standard to


                                                -41-
No. 2--05--0902


        gauge the BAC. The 100/350/550-milligram gauge is relevant only to pathological treatment,

        not the impairment of mental abilities. The trial testimony implied that the pathological level

        was not severe, but a psychological expert could have testified that the level of mental

        impairment was extreme." Popoca, 245 Ill. App. 3d at 955-56.

        Having found that "defendant *** established a prima facie case for the ineffective assistance

of counsel inasmuch as the evidence showing defendant's mental impairment could have been far

stronger," the trial court returned to Strickland's first prong, to "inquire further into whether trial

counsel's failure to call the experts was a matter of trial strategy." Popoca, 245 Ill. App. 3d at 958.

The court said:

        "The circuit court mentioned that if defense counsel had called an expert the State would have

        called one as well. ***

                However, just as a reviewing court should not second-guess the strategic decisions

        of counsel with the benefit of hindsight, it should also not construct strategic defenses which

        counsel does not offer. [Citation.] Trial counsel did not mention the fear of a State's expert

        witness as her reason for not calling her own, and the State did not offer any opposing witness

        at the post-conviction hearing. Trial counsel testified that she did not think an expert would

        hurt the cause but rather would not significantly help it." Popoca, 245 Ill. App. 3d at 958-59.

        In Popoca, it was precisely on the issue of how the omitted evidence might have helped the

defendant that the performance prong overlapped with the prejudice prong in the court's analysis.

The court's scrutiny of counsel's rationale for failing to introduce the evidence was not divorced from

its observations on the materiality of that evidence; rather, the court's analysis of counsel's purported




                                                  -42-
No. 2--05--0902


strategy was preceded by, and premised on, the court's finding that "the evidence showing defendant's

mental impairment could have been far stronger." Popoca, 245 Ill. App. 3d at 958.

       Here, the trial court (again, reasonably applying our remand directions) scrupulously excluded

from the first-prong Strickland hearing evidence of how the Nadelman records might have benefitted

the defense at trial. 9 The finding that trial counsel reviewed the Nadelman records and passed them

on to Dr. Leestma was but a threshold finding. It might have cleared counsel of a charge of

inattention, but it begged the question of whether even a conscious decision not to employ the

Nadelman records was competent representation under Strickland. Evaluating counsel's decision

would involve weighing their proffered rationale against the potential impact of a defense based on

the Nadelman records.




       9
           We recognize that Dr. Leestma was allowed to testify, consistent with his letter to Dr. Speth,

that he would have examined the hematoma differently had he known that the victim had sickle cell

trait. This testimony, however, was by no means comparable to the claims of Drs. Subramanian and

Speth, who went so far as to describe how complications from the various medical conditions

identified in, or inferable from, the Nadelman records might produce conditions mistakenly attributed

to shaken baby syndrome. Although, in Jacobazzi II, we noted that the hearing on remand was "not

limited to" the particular questions we identified (Jacobazzi II, slip op. at 11), we would not have

expected the trial court to admit testimony from Drs. Subramanian and Speth, or like evidence as to

the potential impact of the Nadelman records, since we had expressly found that the affidavits of

those physicians were inapposite to the Strickland inquiry.



                                                   -43-
No. 2--05--0902


       Not only were our remand directions erroneous in their own right, they were in tension with

a portion of our decision in Jacobazzi I. There (as recounted above), we rejected defendant's claim

that trial counsel was ineffective for choosing Dr. Leestma when his past writings made him

vulnerable to heavy impeachment by the State. We faulted defendant for not identifying a witness

"who was available to testify on her behalf and would have provided more favorable testimony" than

Dr. Leestma. Jacobazzi I, slip op. at 95. Defendant, having learned her lesson in pleading, supported

her postconviction petition with affidavits from experts whose testimony she claimed would have

strengthened the defense at trial. We dismissed the relevance of that showing because it "simply

establishes that there are other experts out there who would have testified more favorably to the

defendant than Dr. Leestma." Jacobazzi II, slip op. at 9. Thus, in one place, defendant was

admonished to adduce a witness who "would have provided more favorable testimony" than Dr.

Leestma; in another place, defendant was told that identifying such a witness simply showed that

"there are other experts out there who would have testified more favorably to the defendant than Dr.

Leestma." Speaking colloquially, this was a bait and switch or, perhaps more precisely, a moving of

the goal posts.

       In fairness to ourselves, we did offer a rationale (yet no acknowledgment of our apparently

contradictory position in Jacobazzi I), but it was misconceived. We remarked in Jacobazzi II that

"the question at hand is whether Dr. Leestma would have rendered a more favorable opinion had he

been given Dr. Nadelman's records." Jacobazzi II, slip op. at 10. We found that "Drs. Subramanian

and Speth do not provide an answer to this issue." Jacobazzi II, slip op. at 10. We now see we were

in error to think that the performance question reduced to whether Dr. Leestma would have found

the Nadelman records material. First, that is not the way defendant framed her ineffectiveness claim.


                                                -44-
No. 2--05--0902


Counsel was ineffective, she claimed, for failing to adduce "an expert witness to testify consistently

with the report provided by Dr. Speth and[] Dr. Subramanian." (Emphasis added.) Defendant

believed that counsel should have presented expert testimony based on the Nadelman records; she

did not suggest that the testimony would have had to come from Dr. Leestma or not come at all.

Defendant evidently assumed that, though Dr. Leestma was counsel's chosen expert, Dr. Leestma's

recommendation not to rely on the preexisting conditions identified in the Nadelman records would

not have necessarily absolved counsel of the duty of further inquiry, even to the point of seeking an

opinion from another expert.

        Defendant had the right view of the law. Strickland, as we emphasized above, protects

strategic or tactical decisions. "[J]ust as a reviewing court should not second-guess the strategic

decisions of counsel with the benefit of hindsight, it should also not construct strategic defenses which

counsel does not offer." Popoca, 245 Ill. App. 3d at 959. "A lawyer cannot be deemed effective

when he hires an expert consultant and then either wilfully or negligently keeps himself in the dark

about what that expert is doing, and what the basis for the expert's opinion is." Richey v. Bradshaw,

498 F.3d 344, 362-63 (6th Cir. 2007).

        In Richey, the petitioner, who had been convicted of arson in Ohio, brought a habeas corpus

action alleging that his trial counsel was ineffective for failing to challenge the State's solely

circumstantial case linking him to the crime. Trial counsel Kluge hired an expert, DuBois, who, after

reviewing the reports of the State witnesses, agreed with them that the fire was caused by arson.

Kluge did not question DuBois or ask him to explain why he agreed with the State. Kluge had

disclosed DuBois as a witness prior to learning his conclusions. When the State learned that Kluge

did not intend to use DuBois at trial, the State itself subpoenaed him, and he testified against the


                                                  -45-
No. 2--05--0902


petitioner that the fire was caused by arson. Kluge did not cross-examine DuBois and only minimally

cross-examined the State's other experts. Kluge also did not present any expert testimony to rebut

the State's evidence that the fire was caused by arson. Richey, 498 F.3d at 347-48.

       The appellate court found glaring fault in Kluge's handling of DuBois. The court's discussion

merits a lengthy quote:

               "The scientific evidence of arson was *** fundamental to the State's case. Yet

       Richey's counsel did next to nothing to determine if the State's arson conclusion was

       impervious to attack. True, Richey's counsel retained DuBois to review the State's arson

       evidence, so this case does not exemplify that most egregious type, wherein lawyers

       altogether fail to hire an expert. But the mere hiring of an expert is meaningless if counsel

       does not consult with that expert to make an informed decision about whether a particular

       defense is viable. [Citation.] At bottom, the record shows Richey's counsel did not conduct

       the investigation that a reasonably competent lawyer would have conducted into an available

       defense--that the fire was not caused by arson--before deciding not to mount that defense.

               'A lawyer who fails adequately to investigate, and to introduce into evidence,

       information that demonstrates his client's factual innocence, or that raises sufficient doubts

       as to that question to undermine confidence in the verdict, renders deficient performance.'

       [Citation.] Here, Richey's counsel appeared unconcerned about the State's scientific evidence

       from the very beginning. Although he was aware of the State's arson theory in July, Kluge

       did not contact DuBois until September and did not authorize him to begin work on the case

       until mid-November, just two months before the start of trial. By the time DuBois advised

       Kluge in December that he agreed entirely with the State, Kluge might have been prevented


                                               -46-
No. 2--05--0902


       by the imminence of trial from obtaining another expert, even had he formed misgivings about

       DuBois. Even more importantly, it is inconceivable that a reasonably competent attorney

       could have failed to know what his expert was doing to test the State's arson conclusion,

       [citation], would have failed to work with the expert to understand the basics of the science

       involved, at least for purposes of cross-examining the State's experts, and would have failed

       to inquire about why his expert agreed with the State. *** Even DuBois expressed

       astonishment at Kluge's ready acquiescence to his conclusion that the State was right. ***

               The point is not that Kluge had a duty to shop around for another expert who

       would refute the conclusions of DuBois and the State's experts. The point is that Kluge had

       a duty to know enough to make a reasoned determination about whether he should abandon

       a possible defense based on his expert's opinion. [Citation.] Having simply been served up

       with DuBois' flat agreement with the State, and not having known either what DuBois did to

       arrive at his conclusion or why he came out where he did, Kluge was in no position to make

       this determination." Richey, 498 F.3d at 362-63.

       Given how Strickland and subsequent cases define counsel's duty of reasonable representation,

we were wrong to believe that Dr. Leestma's opinion on the materiality of the Nadelman records

would have been necessarily definitive no matter the context in which it was rendered. Counsel's

election not to craft a defense based on the Nadelman records would have had to be evaluated in light

of "all the circumstances" (Strickland, 466 U.S. at 691, 80 L. Ed. 2d at 695, 104 S. Ct. at 2066).

Figuring significantly in this evaluation, of course, would be any opinion counsel received from Dr.

Leestma as to the significance of the Nadelman records, for counsel's consultation with an expert

would be evidence of proper diligence. Even the recommendation of a retained expert, however,


                                                -47-
No. 2--05--0902


would not elevate beyond challenge counsel's decision to forgo use of the Nadelman records. Richey

illustrates how an attorney can be too accepting of the opinions of an expert. Where counsel relies

on an expert's opinion in declining to present a defense based on certain evidence, it is a genuine

question whether counsel properly scrutinized the expert's opinion before adopting it. That question

involves a sliding scale determination in which the intensity of due scrutiny bears some relation to the

value that the evidence in question would have for the defense, as perceived by a reasonably

competent attorney. Of course, in the case of medical evidence, an attorney's perception of what the

evidence means may be strongly dependent on the explanations of medical professionals. An attorney

cannot, however, escape the responsibility of exercising autonomous judgment, and, as Richey

teaches, the attorney may exercise that judgment only by grasping the underpinnings of the expert's

opinion. Only with that knowledge, combined with the attorney's legal expertise, can the attorney

intelligently assess the need to verify the expert's conclusions through consultation with another

expert. See Richey, 498 F.3d at 363 ("The point is that Kluge had a duty to know enough to make

a reasoned determination about whether he should abandon a possible defense based on his expert's

opinion"); see also Marcrum v. Luebbers, 509 F.3d 489, 511 (8th Cir. 2007) ("Where counsel has

obtained the assistance of a qualified expert on the issue of the defendant's sanity and nothing has

happened that should have alerted counsel to any reason why the expert's advice was inadequate,

counsel has no obligation to shop for a better opinion" (emphasis added)). As the Richey court said

in a prior decision in the same proceeding:

       "Even though trial counsel was not a scientist, this should not relieve him of his responsibility

       to understand the evidence being used to convict and execute his client. *** That counsel




                                                 -48-
No. 2--05--0902


        was a lawyer, rather than scientist, should not have left him unable to comprehend even the

        basics of the science at issue." Richey v. Mitchell, 395 F.3d 660, 684 (6th Cir. 2005).

Since the question in these kinds of matters is whether counsel adequately exercised his own

judgment with respect to potential medical evidence, not only are the opinions of the experts

consulted by counsel relevant, but so, too, is the nature of the evidence itself, for it casts light on what

counsel should have gathered for himself from the evidence and should have used in assessing the

opinions of the experts. The nature of the medical evidence in question may be elucidated through

the competent opinions of experts retained by the defendant for the Strickland proceeding. In this

case, defendant adduced the opinions of Drs. Speth and Subramanian. Their opinions were relevant

to the competency determination, and it was error for us to implicitly direct the trial court to exclude

such evidence from the first-stage Strickland hearing.

        We note, of course, that there is already evidence in the record as to Dr. Leestma's opinion

of the Nadelman records.10 Because, however, the potential impact of the records was excluded from

the hearing, context was lacking in which to judge Dr. Leestma's opinion.

        The dissent recognizes that "there may be cases where the performance and prejudice prongs

of the Strickland test overlap," but insists that "this is not such a case." Slip op. at 57. The dissent

attempts to show this in part by distinguishing Popoca and Richey and comparing this case favorably

to Marcrum--all on the merits. The dissent misconceives the true relevance of these cases. In each

of the three cases the Strickland claim went to a full evidentiary hearing at which the defense was

permitted to adduce the full nature of the omission. At this stage of the proceeding, we take nothing


        10
             Here also the evidence taken on remand exceeded the scope of the remand directions as

reasonably interpreted.

                                                   -49-
No. 2--05--0902


more from Popoca, Richey, and Marcrum than that defendant also should have been given an

opportunity to show the import of the omission, that is, to elucidate the nature of the Nadelman

records. The cases are not comparable on the merits with the present case because there has yet to

be a full and proper Strickland hearing. There has yet to be a full presentation of how the Nadelman

records might have benefitted the defense at trial. It is too soon for the dissent to say that "any

inadequacies in Dr. Leestma's expert assistance cannot be the basis for a meritorious ineffective

assistance claim." (Emphasis added.) Slip op. at 60. The hearing below was incomplete due to the

wrongful exclusion of competent evidence--such as the opinions of Dr. Speth and Dr. Subramanian--

as to the potential impact of the Nadelman records. The dissent provides citation after citation to the

principle that trial counsel is presumed competent in his decision to rely on the opinion of an expert.

This rule might well ultimately carry the day here, but for now our concern is to ensure that defendant

receives the whole inquiry that Strickland requires, which is precisely what happened in Richey,

Popoca, and Marcrum.

       The dissent does cite one case, Fautenberry v. Mitchell, 515 F.3d 614 (6th Cir. 2008), in

which the Strickland claim was dismissed prior to reaching an evidentiary hearing. In Fautenberry,

the defendant argued that defense counsel failed to retain " 'reasonable and necessary' " experts at

the penalty phase of his proceedings. Fautenberry, 515 F.3d at 625. The defendant argued that one

of his expert witnesses at the penalty phase "misdiagnosed [the defendant's] mental condition when

she concluded that he did not suffer from organic brain damage." Fautenberry, 515 F.3d at 625. The

court held that, since defense counsel had no " 'good reason' [citation]" to suspect that the expert

was "incompetent," "any inadequacies in [the expert's] assistance--assuming there were any--cannot

be the basis for a meritorious ineffective-assistance claim." Fautenberry, 515 F.3d at 625-26.


                                                 -50-
No. 2--05--0902


       The difficulty in comparing this case to Fautenberry is that, in her postconviction petition,

defendant did not question Dr. Leestma's opinion with regard to the Nadelman records, for she

insisted that counsel never gave Dr. Leestma the Nadelman records. Her attack was directed solely

at counsel, whom she broadly claimed was ineffective for failing to present "an expert witness to

testify consistently with the report provided by Dr. Speth and[] Dr. Subramanian." Since defendant's

pleading assumed that counsel received no pretrial expert opinion on the Nadelman records, the

criteria applied in Fautenberry are inapposite.

       Of course, it has since come to light that Dr. Leestma might have shared his opinion on the

Nadelman records with trial counsel (although the trial court made no finding on whether that opinion

was indeed given). Although we are convinced that, at the time we remanded this case in Jacobazzi

II, there was need enough to allow defendant to introduce evidence of the import of the Nadelman

records, we think it even more imperative now that there is some indication that counsel may have

lacked a proper understanding of Dr. Leestma's opinion--assuming such was given in accord with

Montemurro's testimony. Montemurro testified that he not only forwarded the Nadelman records

to Dr. Leestma but also discussed aspects of the records with him. Above, we quoted Montemurro's

testimony at length. Of the Nadelman records, he stated that he and Butera "ran all of this by Dr.

Leetsma [sic] [and] he attached no significance to this to indicate that we would use this at trial or

it would be part of our strategy." When pressed for details of that discussion, Montemurro said, "let

me say that I'm an attorney, not a doctor." There is no suggestion from Montemurro that he ever

understood why Dr. Leestma found no significance in any of the preexisting conditions identified in

the Nadelman records. Though Montemurro claimed it was strategy not to present evidence from

the Nadelman records, it appears from the record that his strategy was to accept Dr. Leestma's


                                                  -51-
No. 2--05--0902


assessment without question. As we saw from Richey, a lawyer who forgoes a defense theory on his

expert's recommendation before attempting to understand the basis for that opinion has exercised not

tactical or strategic judgment but rather obeisance unbecoming a careful and critically-minded

professional. If Montemurro indeed never learned why Dr. Leestma found the victim's preexisting

medical conditions not "significant," he could not have made "a reasoned determination" (Richey, 498
F.3d at 363) not to present evidence of those conditions.

        We recognize that, where counsel in Richey "did next to nothing" to challenge the State's

scientific evidence (Richey, 498 F.3d at 362), counsel here did present expert testimony questioning

the State's scientific evidence that the victim had shaken baby syndrome caused by injuries inflicted

while he was in defendant's care. Specifically, counsel suggested that the victim might have suffered

a prior brain injury that rebled and caused symptoms that were mistaken for evidence of shaking.

What a defense lawyer has done to craft a defense, however, does not necessarily absolve him of

failing to do more. There is no "merit bank" from which an otherwise competent attorney may draw

to ameliorate a critical error:

        "Very often *** a single error which was both glaring and related to a matter of obvious

        significance has been held sufficient to establish incompetency. *** Although the court must

        look to the level of counsel's overall performance, clearly negligent treatment of a crucial

        deficiency in the prosecution's case or an obvious strength of the defense will outweigh the

        adequate handling of series of minor matters." 3 W. LaFave, J. Israel, N. King, & O. Kerr,

        Criminal Procedure §11.10(c), at 970 (3d ed. 2007).

"The right to effective assistance of counsel *** may in a particular case be violated by even an

isolated error *** if that error is sufficiently egregious and prejudicial." Murray v. Carrier, 477 U.S.


                                                 -52-
No. 2--05--0902


478, 496, 91 L. Ed. 2d 397, 413, 106 S. Ct. 2639, 2649 (1986); see Kimmelman v. Morrison, 477
U.S. 365, 385-86, 91 L. Ed. 2d 305, 326, 106 S. Ct. 2574, 2588 (1986) (failure, in rape case, to

request pretrial discovery, which would have revealed that a bed sheet containing physical evidence

was seized by police without a warrant, was deficient performance despite the facts that the State's

case at trial hinged less on physical evidence than on witness credibility and that defense counsel

vigorously cross-examined the State's witnesses: "While the relative importance of witness credibility

vis a vis the bedsheet and related expert testimony is pertinent to the determination whether

respondent was prejudiced by his attorney's incompetence, it sheds no light on the reasonableness of

counsel's decision not to request any discovery").

       Popoca is again illustrative. Many of the other cases defendant cites, People v. Morgan, 187
Ill. 2d 500 (1999), People v. Baldwin, 185 Ill. App. 3d 1079 (1989), and People v. Murphy, 160 Ill.

App. 3d 781 (1987), concern basic failures of investigation. See, e.g., Morgan, 187 Ill. 2d at 545 (at

sentencing stage, defense counsel "totally failed to investigate or present evidence of defendant's

medical history or social background from readily available sources," and hence "counsel's failure to

investigate was not a strategic choice among available options"). In contrast, Popoca shows that

ineffectiveness may be found even where defense counsel does not completely abdicate her duty but

rather presents a coherent defense theory that, though supported by lay and scientific testimony,

nonetheless lacks an essential element that counsel consciously, and unreasonably, omitted. We

emphasize that we are not holding today that counsel was ineffective for failing to include the

Nadelman records as part of the defense. Our holding is only that the Strickland inquiry so far has

been incomplete and that further evidence must be allowed.




                                                -53-
No. 2--05--0902


        Applying these principles from Strickland and subsequent cases, we hold that the opinions of

Drs. Speth and Subramanian are probative as to whether counsel had a duty to incorporate the

Nadelman records into the defense theory despite any contrary recommendation by Dr. Leestma.

Drs. Speth and Subramanian mention several preexisting conditions that might have accounted for

the victim's conditions, particularly the subdural hematoma and subarachnoid bleeding. Some of the

conditions, like sickle cell trait, anemia, and fevers, are expressly diagnosed in the Nadelman records.

Others, like external hydrocephalus and hemophilia, are inferable or at least surmisable from the

records. What these conditions all have in common, according to Drs. Speth and Subramanian, is that

they suggest a predisposition to bleeding in the victim. Such evidence might have bolstered the

defense that the victim's massive intracranial hemorrhaging could have been precipitated by even

minor trauma, such as the fall described by defendant. Moreover, because these preexisting

conditions also suggest the possibility of entirely spontaneous bleeding, the defense might have been

able to avoid altogether the "prior trauma" theory, which had the drawback of positing substantial

bleeding that was not immediately symptomatic. "The dismissal of a postconviction petition is

warranted at the second stage of the proceedings only when the allegations in the petition, liberally

construed in light of the trial record, fail to make a substantial showing of a constitutional violation."

People v. Alberts, 383 Ill. App. 3d 374, 376 (2008). At the second stage, all factual allegations that

are not positively rebutted by the record are accepted as true. Alberts, 383 Ill. App. 3d at 376.

Defendant's postconviction petition raises a question whether the Nadelman records contained

evidence of such potentially exculpatory force that counsel had a duty to incorporate them into the

defense at trial. We erred in Jacobazzi II by fashioning remand directions that reasonably could be,

and were, read to exclude evidence of the potential impact of the Nadelman records.


                                                  -54-
No. 2--05--0902


       As noted in Part I, we uphold the trial court's findings that trial counsel and Dr. Leestma

reviewed the Nadelman records. We remand for a further evidentiary hearing to supplement those

findings. The trial court is to address two additional questions: (1) whether, given the potential

benefit, if any, that the Nadelman records might have had for the defense at trial, counsel exercised

reasonable professional judgment in declining to present a defense based on the records; and (2)

whether there is a reasonable probability that, but for trial counsel's omission, the result of the

proceeding would have been different. When considering either prong, the trial court must allow

competent evidence from Dr. Speth, Dr. Subramanian, or other sources, as to how evidence of the

preexisting conditions identified in the Nadelman records might have benefitted the defense at trial.

As we noted in Part I, our affirming the trial court's findings that counsel and Dr. Leestma reviewed

the Nadelman records prior to trial does not preclude the trial court from revisiting those findings on

remand should it see fit.

       For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed

and the cause is remanded with directions.

       Affirmed and remanded with directions.

       BOWMAN, J., concurs.

                  SUPPLEMENTAL OPINION ON DENIAL OF REHEARING

       JUSTICE O'MALLEY delivered the opinion of the court:

       The State has filed a petition for rehearing. In it, the State argues that (1) we are procedurally

barred from revisiting our decision in Jacobazzi II; and (2) our decision to broaden the scope of the

Strickland hearing we ordered in Jacobazzi II is substantively erroneous.




                                                 -55-
No. 2--05--0902


        The State's procedural argument has itself stumbled on a point of procedure; the State could

have made its points in its responsive brief but did not. Defendant's opening brief assailed the trial

court's refusal to consider material evidence (the opinions of Drs. Speth and Subramanian) on

whether it was acceptable trial strategy for counsel not to utilize the Nadelman records. The State's

responsive brief defended our decision in Jacobazzi II on its substance. Echoing our rationale in

Jacobazzi II (slip op. at 9-10), the State said:

                   "Since both [Montemurro and Butera] were aware of the sickle cell trait diagnosis,

        and since Dr. Leestma had discussed this issue with Mr. Montemurro, the attorneys cannot

        be deemed to have rendered ineffective assistance of counsel because after defendant's

        conviction had been upheld, they decide that a new trial strategy incorporating the diagnosis

        may have been better trial strategy. The reports and opinions of Dr. Subramanian and Dr.

        Speth are not newly discovered evidence. Rather, they are experts, newly consulted after the

        completion of the trial. Defendant never demonstrated that she could not have consulted with

        them prior to trial. Therefore, their opinions and reports are of no consequence."

There was another line of defense that the State could have employed. As defendant noted (and as

we affirmed, slip op. at 36, 43), the trial court's decision to bifurcate was a straightforward

application of our directions on remand in Jacobazzi II. Thus, the State could have tried to strike

defendant's argument at its root by arguing that the ruling in Jacobazzi II and, by extension, the

bifurcation decision, were insulated from reconsideration. The State, however, posited no procedural

obstacle aside from arguing that the record on appeal was incomplete.11 The State now seeks to


        11
             The State argued that defendant forfeited her challenge to the bifurcation of the Strickland

hearing because the record is missing the transcript of the hearing at which the trial court initially

                                                    -56-
No. 2--05--0902


augment its procedural line of attack by arguing res judicata and law of the case. The time for that

has passed. See 210 Ill. 2d R. 341(h)(7) ("Points not argued are waived and shall not be raised in

the reply brief, in oral argument, or on petition for rehearing").

        We discuss the State's procedural argument only to dispel the State's notion that we misstated

the law-of-the-case doctrine. The State asserts that the case we cited for the doctrine, People v.

Sutton, 375 Ill. App. 3d 889, 894 (2007), did not give a complete statement of the second, or the

"palpably erroneous," exception to the doctrine. The State contends that a proper statement of the

second exception appears in Martin v. Federal Life Insurance Co., 268 Ill. App. 3d 698 (1994).

Martin stated that a reviewing court may depart from a decision in a prior appeal "if the court finds

that its prior decision was palpably erroneous, but only when the court remanded the case for a new

trial on all issues." (Emphasis added.) Martin, 268 Ill. App. 3d at 701. Sutton, the State suggests,

misrepresented the law-of-the-case doctrine by omitting the emphasized language.

        Sutton, however, is not the only appellate opinion to have stated the "palpably erroneous"

exception without including the "remand for new trial" qualifier. See People v. Izquierdo-Flores, 367
Ill. App. 3d 377, 381 (2006) ("the law of the case doctrine does not limit this court's power to revisit

an issue if our initial decision was clearly erroneous and would work a manifest injustice"); Bond

Drug Co. of Illinois v. Amoco Oil Co., 323 Ill. App. 3d 190, 198 (2001) (same). Our supreme court

has done so as well. See People v. Sutton, 233 Ill. 2d 89, 98 (2009) ("The State also argued that the

Sutton II court should apply the palpably erroneous exception to the law of the case doctrine, which


made the decision to bifurcate. As we noted in footnote 5 to our original opinion (slip op. at 19 n.5),

the scope of that decision is manifest in the record. The State's ability to defend the bifurcation does

not appear to have been impaired by the record omissions of which it complains.

                                                 -57-
No. 2--05--0902


allows a reviewing court to depart from the doctrine if the court determines that its prior decision was

palpably erroneous"). The supreme court has also said that the law-of-the-case doctrine "merely

expresses the practice of courts generally to refuse to reopen what has been decided" and is "not a

limit on their power." People v. Patterson, 154 Ill. 2d 414, 468 (1992). We are not convinced that

the qualifier stated in Wilson is a definitive part of the law-of-the-case doctrine. If, as the supreme

court says, the doctrine only expresses the practice of courts, then it would be little surprise if the

doctrine varied as much as the practice it expresses.

        The qualifier is not enforced to the letter even among the courts that subscribe to it. The

stated rationale for relaxing the doctrine on appeal following a remand for a new trial is that "the

appellate court, on the second appeal, actually would be reaching a different decision based on a new

and different trial." Stallman v. Youngquist, 152 Ill. App. 3d 683, 689 (1987) (Stallman II), rev'd on

other grounds, 125 Ill. 2d 267 (1988). In Stallman v. Youngquist, 129 Ill. App. 3d 859, 860 (1984)

(Stallman I), the trial court dismissed count II of the plaintiff's complaint as barred by the parent-child

immunity doctrine. The appellate court agreed with the trial court that parent-child immunity exists

in Illinois but noted that the doctrine did not bar recovery "for conduct wholly unrelated to the

objectives or purposes of the family itself." Stallman I, 129 Ill. App. 3d at 863. The appellate court

remanded to afford the plaintiff the "opportunity to prove whether [the defendant's] act of driving to

a restaurant was not an act arising out of the family relationship and directly connected with family

purposes and objectives." Stallman I, 129 Ill. App. 3d at 864. On remand, the trial court granted

summary judgment for the defendant on the ground that parent-child immunity applied. Stallman II,
152 Ill. App. 3d at 686. The plaintiff again appealed, and the appellate court determined that the law-




                                                   -58-
No. 2--05--0902


of-the-case doctrine did not bar its reevaluating its prior holding that parent-child immunity exists in

Illinois:

                       "We believe that the second exception to the doctrine of law of the case applies here.

            The trial court made no factual determination in Stallman I; we reviewed only the sufficiency

            of the pleadings and remanded the cause to the trial court for a factual determination. We

            expressly gave the parties an opportunity to have a trial and to develop a new record. We

            conclude, therefore, that we may abandon our holding in Stallman I insofar as it recognized

            the parent-child tort immunity doctrine in Illinois. Stallman II, 152 Ill. App. 3d at 689.

As we read this passage, Stallman II's rationale was that, where the first appeal resulted in a remand

for a trial in the first instance,12 there is just as much a "new record" on the second appeal as there

would be if the first appeal resulted in a second, or new, trial. That seems a sensible extension of the

second exception. If nothing else, Stallman II shows further variation in the practice of courts dealing

with law-of-the-case issues and reinforces Patterson's point that the doctrine is a custom of

abstention, not an absolute preclusion. Convinced as we are that the decision in Jacobazzi II was

palpably erroneous and worked a manifest injustice, we have chosen to revisit it.

            We proceed to the State's substantive attack on our decision to expand the scope of the third-

stage evidentiary hearing we ordered in Jacobazzi II. The State's material on this point is long on

invective but short on analysis.




            12
                 Contrary to Stallman II's assertion, the remand in Stallman I was not expressly for a trial.

In Jacobazzi II, however, we did direct the trial court to hold an evidentiary hearing.



                                                        -59-
No. 2--05--0902


        By "invective," we mean the accusation that we have "twisted" and "eviscerated" Strickland

to form an "unrecognizable and insupportable" holding and a "confusing amalgamation." The State

claims that our decision "flies in the face of all prior precedent" and that we "abrogated all Strickland

precedent." The State agrees with Justice Schostok's dissenting opinion, but we note that she was

able to make her points in a respectful manner.

        By "short on analysis," we mean that, for its argument that our holding generally alters

Strickland's framework, the State supplies a simple string citation to pages on which appear only

generic material about Strickland's two prongs. The State adds no parenthetical, elaboration, or

analysis to its string citation but relies on stridence alone. The State accuses us of colossal upheaval

in the law but makes no appreciable effort to identify in what way our general holding departs in even

the slightest from the Strickland framework.

        The State's specific complaint is that our ruling "conflates the Strickland analysis from the

requisite two prongs into one in which all evidence is presented, regardless of whether it is relevant

to the deficiency prong or the prejudice prong." The State asserts that we set aside "the long-

standing, two-prong analysis of Strickland in favor of a singular hearing in which all evidence is

presented, regardless of whether it attacks counsel's alleged deficiency, or whether defendant suffered

prejudice." This is simply not correct. Our general holding is that evidence of an alleged error by

defense counsel may be relevant to both Strickland prongs, that is, relevant both in determining

whether counsel's performance fell below professional norms and in deciding whether any such lapse

prejudiced the defendant. Our general holding says nothing more. We continue to believe it follows

uncontroversially from Strickland's remarks on the scope of the respective prongs:

                "A convicted defendant's claim that counsel's assistance was so defective as to


                                                  -60-
No. 2--05--0902


        require reversal of a conviction or death sentence has two components. First, the defendant

        must show that counsel's performance was deficient. This requires showing that counsel

        made errors so serious that counsel was not functioning as the 'counsel' guaranteed by the

        Sixth Amendment. Second, the defendant must show that the deficient performance

        prejudiced the defense. This requires showing that counsel's errors were so serious as to

        deprive the defendant of a fair trial, a trial whose result is reliable." (Emphases added.)

        Strickland, 466 U.S. at 687, 80 L. Ed. 2d at 693, 104 S. Ct. at 2064.

Counsel's alleged "errors" are material to both prongs of Strickland. If that is too much overlap for

the State's tastes, then its complaint is ultimately with the highest court in the land, not with us.

        As for our specific holding here that defendant is entitled to present evidence of how the

Nadelman records might have benefitted her at trial, the State distinguishes Richey. In Richey, the

State notes, the defense expert told counsel that he agreed with the prosecution's conclusions, and

counsel did not inquire into the reasons for that opinion. Nothing so egregious was shown here, the

State suggests. The State fails to recognize that our purpose is not to compare the evidence at the

evidentiary hearing in Richey with the evidence developed here. We cited Richey to show only that

defendant deserved an evidentiary hearing of the scope seen in Richey, where all material evidence

on defense counsel's competence was admitted. Richey demonstrates that there is a limit to defense

counsel's proper deference to the opinions of a defense expert. Thus, the fact that defense counsel

may have conferred with Dr. Leestma about the Nadelman records does not necessarily insulate

counsel from scrutiny. Counsel's decision not to use the Nadelman records is to be judged in an

appropriate context--one that takes account of how the Nadelman records might have helped the

defense. We relied on Richey to show only that we were wrong in Jacobazzi II to categorically


                                                  -61-
No. 2--05--0902


dismiss the relevance of the potential strength of the Nadelman records. Richey will be procedurally

comparable to this case only when the trial court has concluded the evidentiary hearing on remand.

Hence we see the prematurity of the dissent's sweeping remark, quoted by the State, that "any

inadequacies in [Dr. Leestma's] expert assistance *** cannot be the basis for a meritorious ineffective-

assistance claim." (Emphasis added.) Slip op. at 67. Whether defendant has established "a

meritorious ineffective assistance claim" remains to be seen.

       It is essential, we feel, to retain a larger view of what is at issue here. Defendant was charged

with murdering the victim. The State's case was entirely circumstantial. Defendant's guilt, the State

argued, was inferable from the following: (1) the victim was healthy and appeared normal when he

was placed in defendant's care on August 11, 1995; and (2) when he was picked up later that day, the

victim manifested symptoms of shaken baby syndrome. At trial, the defense suggested that the victim

may have sustained an injury prior to August 11, 1995, that could account for his symptoms. The

State countered with evidence that any prior injury of that severity would have been immediately

symptomatic and been noticed prior to August 11, 1995. The defense offered no evidence of any

preexisting condition in the victim that might have manifested itself in a way that could be confused

for shaken baby syndrome but might not have become symptomatic until August 11, 1995.

Defendant was convicted and sentenced to 32 years in prison. She filed a direct appeal and, later, a

postconviction petition. While our trial and appellate courts have seen many postconviction petitions

fail for want of adequate affidavits, if they attach affidavits at all, defendant's petition was

substantiated with the well-developed opinions of two physicians, one of them a medical professor

from the University of Chicago. These affidavits filled the gaps in the defense's theory by positing

preexisting conditions that might not have become fully symptomatic until August 11, 1995. These


                                                 -62-
No. 2--05--0902


conditions, the experts averred, were indicated in the Nadelman records. The State filed a motion

to dismiss the petition but, until now, has never been called to answer the affidavits on their

substance. Our holding is nothing more than that defendant is entitled to a hearing at which she may

develop what significance the Nadelman records might have had for the defense's theory at trial. We

are not granting defendant a new trial but just a further evidentiary hearing, which we hold is called

for given the thoroughness of the affidavits, describing as they do preexisting conditions that might

well explain the victim's symptoms on August 11, 1995.

       BOWMAN, J., concurs.

            DISSENTING OPINION MODIFIED UPON DENIAL OF REHEARING

       JUSTICE SCHOSTOK, concurring in part and dissenting in part:

       I concur in affirming the trial court's factual findings. However, I must respectfully dissent

from the majority's determination that the bifurcation of the evidentiary hearing was erroneous. At

the outset, the defendant's contention that the trial court erred in bifurcating her evidentiary hearing

has been forfeited for purposes of this appeal. Although the defendant stated in the opening

paragraph of the argument section of her appellant's brief that the trial court abused its discretion in

bifurcating the evidentiary hearing, she did not develop this contention in the body of her argument.

Bare contentions without argument and citation to authority do not merit consideration by a

reviewing court and are deemed forfeited. People v. Dinger, 136 Ill. 2d 248, 254 (1990). The

defendant did address the issue in her reply brief. However, Rule 341(h)(7) provides that "[p]oints

not argued are waived and shall not be raised in the reply brief." 210 Ill. 2d R. 341(h)(7). The

majority points to one sentence indirectly addressing the issue in the defendant's appellant's brief.

However, one sentence indirectly addressing the issue, supported by a mere string cite, and couched


                                                 -63-
No. 2--05--0902


within 30 pages of other argument, is hardly sufficient to preserve the issue. Nonetheless, forfeiture

is a limitation on the parties, and a reviewing court may override the forfeiture doctrine in the interest

of justice. People v. Thornburg, 384 Ill. App. 3d 625, 634 (2008). The majority has elected to

address the bifurcation argument. For the following reasons, I would grant the State's petition for

rehearing and affirm the trial court's determination that the defendant was not deprived of her right

to the effective assistance of counsel.

        To establish the ineffective assistance of counsel, a defendant must show that her counsel's

performance was deficient in that it fell below an objective standard of reasonableness and that the

deficient performance prejudiced the defendant such that, absent counsel's deficient performance,

there is a reasonable probability that the result of the proceeding would have been different.

Strickland v. Washington, 466 U.S. 668, 687, 80 L. Ed. 2d 674, 693, 104 S. Ct. 2052, 2064 (1984).

To prevail on an ineffective assistance claim, a defendant must satisfy both the performance and

prejudice prongs of Strickland. Strickland, 466 U.S. at 687, 80 L. Ed. 2d at 693, 104 S. Ct. at 2064.

A defendant is entitled to competent, not perfect, representation, and counsel's performance must be

evaluated from counsel's perspective at the time of the representation. People v. Whitamore, 241 Ill.

App. 3d 519, 526 (1993).

        In the present case, the evidence does not establish a deficient performance and the

defendant's claim of ineffective assistance necessarily fails. As urged by the majority, there may be

cases where the performance and prejudice prongs of the Strickland test overlap; however, this is not

such a case. The majority relies on Popoca and Richey in arguing that defense counsel's performance

could not be evaluated in the absence of evidence as to the prejudicial impact of the failure to present

a defense based on the Nadelman records. However, both of these cases are distinguishable. In


                                                  -64-
No. 2--05--0902


Popoca, the defense claimed voluntary intoxication and the State tried to disprove that the defendant's

intoxication negated the specific intent to kill. Despite the "obvious" fact that the defendant's

intoxication was critical to his defense, defense counsel did not present any expert testimony as to the

defendant's intoxication or how it could have affected his ability to formulate an intent to kill.

Popoca, 245 Ill. App. 3d at 954. As stated by the majority, the only evidence as to intoxication was

from a lab technician who did not testify in terms readily understood by a jury, i.e., in terms of BAC

or the volume of alcohol actually consumed. By contrast, in the present case, defense counsel

presented expert testimony that the victim's ultimately fatal condition was due to an injury prior to

August 11, 1994. Moreover, any defense based on the victim's preexisting conditions was far from

"obvious." As determined by the trial court, Montemurro credibly testified that the victim's

preexisting conditions were discussed and that Dr. Leestma did not indicate that those conditions

would be significant to a defense.

       In Richey, defense counsel did not present any expert testimony to rebut the State's evidence

and did not consult with his expert sufficiently in advance of trial. Richey, 498 F.3d at 348. In its

supplemental opinion, the majority states that it cited Richey "to show only that defendant deserved

an evidentiary hearing of the scope seen in Richey" and that "Richey will be procedurally comparable

to this case only when the trial court has concluded the evidentiary hearing on remand." Slip op. at

62. The point is, however, that such an evidentiary hearing in this case is not warranted because in

the present case, unlike in Richey, defense counsel presented a defense supported by expert

testimony. Additionally, the evidence showed that defense counsel consulted with Dr. Leestma on

many occasions and that they specifically discussed the relevance of the Nadelman records and the

victim's preexisting conditions. The majority cites to Montemurro's testimony, when pressed for


                                                 -65-
No. 2--05--0902


details of his discussions with Dr. Leestma concerning the Nadelman records, that he was "an

attorney, not a doctor." I cannot agree that this testimony shows that defense counsel did not make

a reasoned determination as to the use of the Nadelman records. Dr. Leestma could well have given

a convincing medical explanation as to the insignificance of the victim's preexisting medical

conditions. Simply because defense counsel could not reiterate that explanation in medical terms five

years after trial does not show that he never understood why Dr. Leestma found no significance in

the preexisting conditions identified in the Nadelman records or that he was not justified in relying

on Dr. Leestma's opinion.

       Further, Montemurro's testimony and Butera's case notes demonstrate that sickle cell trait was

mentioned to Dr. Leestma. Dr. Leestma afforded that trait little or no weight. The mere fact that

the defendant now discovers experts who would find the trait significant to a defense is not a proper

basis for a claim of ineffective assistance of counsel.       Additionally, as the following cases

demonstrate, such a determination is not premature. See slip op. at 62 (the majority stating that until

a full evidentiary hearing on both prongs of Strickland is held on remand, a determination that Dr.

Leestma's expert assistance cannot be the basis for a meritorious ineffective-assistance claim is

premature). In Fautenberry v. Mitchell, 515 F.3d 614 (6th Cir. 2008), the defendant was convicted,

in part, of two counts of aggravated murder, which rendered him eligible for the death penalty under

Ohio law. Fautenberry, 515 F.3d at 621. A sentencing hearing was held and the defendant had an

opportunity to present mitigating evidence, which included testimony from the defendant, a medical

expert, and friends of the defendant. Fautenberry, 515 F.3d at 621. After all the evidence was heard,

the defendant was sentenced to death. Fautenberry, 515 F.3d at 621. Following numerous

unsuccessful appeals and postconviction petitions, the defendant filed a petition for a writ of habeas


                                                 -66-
No. 2--05--0902


corpus with the federal district court. Fautenberry, 515 F.3d at 622. The federal district court found

the defendant's claim to be either procedurally defaulted or without merit. Fautenberry, 515 F.3d at

622.

       On appeal, the defendant argued that his trial counsel rendered ineffective assistance during

the penalty phase of his proceedings. Fautenberry, 515 F.3d at 623. One of the defendant's

contentions was that his trial counsel failed to retain "reasonable and necessary" experts and that his

expert witness did not provide him with a reasonable level of assistance. Fautenberry, 515 F.3d at

625. The defendant argued that his expert witness misdiagnosed his mental condition when she

concluded that he did not suffer from organic brain damage. Fautenberry, 515 F.3d at 625. The

reviewing court held:

       "Even if we assume [the medical expert] did misdiagnose [the defendant], '[a] licensed

       practitioner is generally held to be competent, unless counsel has good reason to believe to

       the contrary.' Lundgren v. Mitchell, 440 F.3d 754, 772 (6th Cir. 2006). [The defendant] has

       not shown that counsel had 'good reason' to believe that [the medical expert] was

       incompetent, and we conclude that it was objectively reasonable for counsel to rely upon the

       doctor's opinions and conclusions. See Campbell v. Coyle, 260 F.3d 531, 555 (6th Cir. 2001)

       (holding, in a case where there was 'no evidence that [the expert] was incompetent[ ] or that

       [the petitioner's] lawyers had any reason to question [the expert's] professional qualifications,'

       that 'it was objectively reasonable for ... trial counsel to rely upon [the expert's] diagnosis').

       Under these circumstances, any inadequacies in [the doctor's] expert assistance--assuming

       there were any--cannot be the basis for a meritorious ineffective-assistance claim.




                                                 -67-
No. 2--05--0902


       Accordingly, we find no deficiency in counsels' performance." Fautenberry, 515 F.3d at 625-

       26.

The majority finds Fautenberry inapposite because the claim in Fautenberry was that the expert

misdiagnosed the defendant, whereas, in the present case, the "defendant's pleading assumed that

counsel received no pretrial expert opinion on the Nadelman records" from Dr. Leestma. Slip op.

at 51. Nonetheless, despite what the defendant's pleading assumed, Montemurro testified that he

consulted with Dr. Leestma concerning the Nadelman records and that Dr. Leestma found no

relationship between the victim's preexisting conditions and his fatal injuries.

       In Marcrum v. Luebbers, 509 F.3d 489, 511 (8th Cir. 2007), the court summarized as follows

the issue of ineffective assistance of counsel as it relates to obtaining expert testimony:

       "Where counsel has obtained the assistance of a qualified expert *** and nothing has

       happened that should have alerted counsel to any reason why the expert's advice was

       inadequate, counsel has no obligation to shop for a better opinion. [Citations.] The fact that

       a later expert *** renders an opinion that would have been more helpful to the defendant's

       case does not show that counsel was ineffective for failing to find and present that expert."

       Marcrum, 509 F.3d at 511.

See also King v. Kemna, 266 F.3d 816, 827 (8th Cir. 2001) (Heaney, J., dissenting) (the sixth

amendment does not require counsel to "second-guess the conclusions of medical professionals in the

absence of evidence to the contrary").

       In the present case, defense counsel's reliance on Dr. Leestma's opinion relative to the victim's

preexisting conditions, and their decision not to seek further evaluation of those conditions, was

within the range of reasonable professional judgment. There is a strong presumption that counsel's


                                                 -68-
No. 2--05--0902


conduct falls within the wide range of reasonable professional assistance. "[R]easonably diligent

counsel may draw a line when they have good reason to think further investigation would be a waste."

Rompilla v. Beard, 545 U.S. 374, 383, 162 L. Ed. 2d 360, 372, 125 S. Ct. 2456, 2463 (2005). In

fact, "a counsel's decision that further investigation would only produce more of the same is treated

very much like a strategic decision." 3 W. LaFave, J. Israel, N. King, & O. Kerr, Criminal Procedure

§11.10(c), at 981 (3d ed. 2007). There is no evidence in the record that at the time defense counsel

was preparing their defense they had any reason to believe that Dr. Leestma was incompetent or that

any other expert would view the victim's preexisting medical conditions any differently, and it was

therefore objectively reasonable for counsel to rely on Dr. Leestma's conclusion that the preexisting

medical conditions identified in the Nadelman records were unrelated to the victim's injuries and

death. Marcrum, 509 F.3d at 511; King, 266 F.3d at 827. Any inadequacies in Dr. Leestma's expert

assistance cannot be the basis for a meritorious ineffective assistance claim. See Fautenberry, 515
F.3d at 625-26. The alleged deficiency here was certainly not glaring and obvious as in Popoca and

Richey, and any meritorious defense based on the Nadelman records was not consciously omitted.

Accordingly, I find no deficiency in counsel's performance. Because the defendant has failed to

establish the first Strickland prong, her ineffective assistance claim must fail and the trial court did

not err in bifurcating the evidentiary hearing under these circumstances. I would therefore grant the

State's petition for rehearing and affirm the trial court's determination without remanding for further

proceedings.




                                                 -69-